EXHIBIT 10.1

 

AMENDED AND RESTATED AFFINITY CARD AGREEMENT AND

ACCOUNTS OWNERSHIP AND ADMINISTRATION

AGREEMENT

 

Dated as of December 5, 2005

 

by and among

COLUMBUS BANK AND TRUST COMPANY

as Accounts Owner,

 

COMPUCREDIT CORPORATION

as Servicer and as a Receivables Purchaser in certain respects

and

 

COMPUCREDIT ACQUISITION CORPORATION

as a Receivables Purchaser in certain respects

 

and, solely for purposes of
Section 15.02(c), Section 15.02(e), Section 15.02(g) and Section 15.02(h)

SYNOVUS FINANCIAL CORP.

 

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED AFFINITY CARD PROGRAM AGREEMENT AND ACCOUNTS OWNERSHIP
AND ADMINISTRATION AGREEMENT (this “Agreement”) dated as of December 5, 2005
(the “Effective Date”), is by and among COLUMBUS BANK AND TRUST COMPANY, a
state-chartered bank organized under the laws of Georgia (“Accounts Owner”),
COMPUCREDIT CORPORATION, a Georgia corporation (“CCRT”), as a receivables
purchaser and as servicer and COMPUCREDIT ACQUISITION CORPORATION, a Nevada
corporation (“CAC” and together with CCRT, the “Receivables Purchaser”).  As
used herein, “Party” shall mean Accounts Owner, CCRT or CAC, as applicable, and
“Parties” shall mean Accounts Owner, CCRT, and CAC.  Synovus Financial Corp. is
a party hereto solely for purposes of Section 15.02(c), Section 15.02(e),
Section 15.02(g) and Section 15.02(h).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to an Affinity Card Agreement dated as of January 6, 1997, as
amended through the date hereof (the “Original Affinity Agreement”), the Parties
established a relationship whereby Accounts Owner issued certain credit cards to
customers.

 

WHEREAS, pursuant to a Facilities Management Agreement dated as of August 1,
1998, as amended through the date hereof (the “Original Facilities Agreement”),
the Accounts Owner and CCRT established certain terms for the servicing of the
credit card accounts covered by the Original Affinity Agreement.

 

WHEREAS, the Parties desire to amend and restate in its entirety the Original
Affinity Agreement pursuant to the terms hereof, whereby, among other things,
Accounts Owner shall own the Accounts, issue credit cards related to the
Accounts, and perform certain services relating thereto, and CCRT and CAC shall
own certain rights with respect to the Accounts and Receivables and shall have
certain obligations with respect thereto.

 

WHEREAS, the Parties desire to terminate the Original Facilities Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the covenants made by the
Parties herein, and for which good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Accounts Owner, CCRT and CAC
hereby agree as follows:

 

2

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

 

Section 1.01.                                                     Definitions.

 

“Accounts” shall mean Acquired Accounts and Originated Accounts.

 

“Accounts Owner” shall have the meaning set forth in the Preamble.

 

“Accounts Owner Compliance Officer” shall have the meaning set forth in
Section 3.11.

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with such Person.  For the purposes of this definition, “control” shall mean the
power to direct the management and policies of a Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “common control” and “controlled” have meanings correlative to the
foregoing.

 

“Affinity Amendments” shall have the meaning set forth in Section 2.01.

 

“Aggregate Retained Amount” shall mean an aggregate amount of one million
dollars ($1,000,000.00) in principal amount of Acquired Account Receivables and
Originated Account Receivables.

 

“Agreement” shall have the meaning set forth in the Preamble, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof.

 

“Acquired Account” shall mean an account acquired by Accounts Owner pursuant to
a written purchase agreement entered into by Accounts Owner and incorporated
into the Program, any and all documents, Books and Records pertaining thereto.

 

“Acquired Account Receivables” shall mean the net outstanding book principal
balances of purchases and cash advances made on the Acquired Accounts, together
with all other amounts payable by Cardholders on the Acquired Accounts,
including fees and finance charges.

 

“Aspire Card” shall mean a Visa Credit Card bearing the name or logo “Aspire” on
the front thereof.

 

“Bankruptcy Event” shall have the meaning set forth in Section 13.01(b).

 

“Benefits” shall mean those benefits provided to Cardholders pursuant to a
Benefits Agreement.

 

“Benefits Agreement” shall mean and include (i) all agreements with Cardholders
to provide benefits or enhancements to the Accounts or Credit Cards, where such
Benefits are provided by third-party vendors, excluding Visa, who provide
benefits and services through

 

3

--------------------------------------------------------------------------------


 

direct arrangement with Accounts Owner or CCRT in connection with the Accounts,
including providers of credit insurance, purchase protection insurance, travel
accident insurance or credit card registration services, (ii) all agreements,
contracts and arrangements between Accounts Owner or its Affiliates and a
Cardholder to offer any debt waiver, suspension or cancellation product to a
Cardholder, including, any credit protection program, and (iii) any other
benefits whatsoever and by whomever offered to Cardholders or prospective
Cardholders (other than the credit feature of the Credit Card itself).

 

“Books and Records” shall mean the following books and records in the possession
or under the control of a Party, to the extent relating to the Accounts:
applications for Accounts, periodic statements, credit and collection files,
file maintenance data, credit agreements, disclosure statements, credit
information files, credit card slips, receipts and  correspondence, whether in
documentary form or on microfilm, microfiche, magnetic tape, computer disk or
other form whether segregated by Cardholder identity or by document or record
type and any other records necessary to evidence ownership, service, administer
or enforce the Accounts.  Books and Records shall not include a Party’s general
corporate financial and other records, income tax returns or other corporate
records not specifically relating to the Accounts or which relate to the
Accounts and other accounts with respect to which information relating to the
Accounts cannot reasonably be extracted.

 

“Business Continuity and Recovery Standards” shall have the meaning set forth in
Exhibit E.

 

“Business Day” shall mean a day that Accounts Owner is open for business and
excluding Saturdays, Sundays and legal holidays.

 

“CC Names” has the meaning given to it in Section 4.13(a).

 

“Cardholder” shall mean an individual in whose name an Account is established.

 

“Cardholder Agreement” shall mean an agreement between Accounts Owner and a
Cardholder for the extension of credit in connection with an Account.

 

“Cardholder List” shall mean any list (whether in written or other form)
containing the names, addresses and/or telephone numbers of Cardholders that
exists by reason of those persons being Cardholders.

 

“CB&T Marks” shall have the meaning set forth in Section 9.01.

 

“CCRT Marks” shall have the meaning set forth in Section 9.03(a).

 

“Cessation Date” shall have the meaning set forth in Section 4.12(a).

 

“Compliance Counsel” shall have the meaning set forth in Section 3.12.

 

“Compliance Plan” shall mean the Compliance Plan for the Program as set forth in
Exhibit B.

 

4

--------------------------------------------------------------------------------


 

“CompuCredit Compliance Officer” shall have the meaning set forth in
Section 3.11.

 

“CompuCredit Marks” shall have the meaning set forth in Section 9.02(a).

 

“Confidential Information” shall have the meaning set forth in Section 10.01(a).

 

“Consultation” shall have the meaning set forth in Section 3.08(b).

 

“Core Portfolio” shall have the meaning set forth in Section 3.16(a).

 

“Covered Loss” shall have the meaning set forth in Section 15.01(b).

 

“Credit Card” shall mean each Aspire Card and all other credit cards issued to a
Cardholder pursuant to a Cardholder Agreement.

 

“Credit Criteria” shall have the meaning set forth in Section 3.01.

 

“Debt Waiver Program” shall mean the debt cancellation, debt suspension, debt
waiver or similar terms offered to Cardholder in accordance with Section 3.16 of
this Agreement.

 

“Deposit” shall have the meaning set forth in Section 6.01.

 

“Disclosing Party” shall have the meaning set forth in Section 10.02.

 

“Effective Date” has the meaning set forth in the Preamble.

 

“Event of Default” shall have the meaning set forth in Section 13.01.

 

“Force Majeure Event” shall mean an event beyond the reasonable control of a
Party including acts of God, fire, explosion, public utility failure, accident,
floods, embargoes, epidemics, war, nuclear disaster or riot.

 

“GLBA” shall mean Title V of the Gramm-Leach-Bliley Financial Modernization Act
of 1999 (15 U.S.C. 6801 et seq.) as it may be amended from time to time, and
regulations thereunder.

 

“Governmental Authority” shall mean (i) any federal, state or local governmental
or regulatory authority (including the Office of the Comptroller of the
Currency) and (ii) any agency, court, tribunal, commission or other regulatory
entity, and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government asserting
jurisdiction over any Party or the activities of any Party undertaken with
respect to the Program.

 

“Indemnified Accounts Owner Parties” shall have the meaning set forth in
Section 15.01(b).

 

“Indemnified Party” shall have the meaning set forth in Section 15.04(a).

 

5

--------------------------------------------------------------------------------


 

“Indemnifying Party” shall have the meaning set forth in Section 15.04(a).

 

“Information Security Officer” shall have the meaning set forth in
Section 11.01(b).

 

“Initial Term” shall have the meaning set forth in Section 14.01(b).

 

“Intellectual Property” shall mean all copy, trademarks, copyrights and any
protectable item, in any format or medium (including television and radio), used
to promote or identify the Accounts materials to Cardholders.

 

“JAMS” shall have the meaning set forth in Section 4.07(d).

 

“Knowledge” shall mean, with respect to each Party, what is actually known or
should reasonably have been known in the ordinary course of the activities,
without independent investigation, by the officers of such Party, as applicable,
with a title of Senior Vice President or above.

 

“Letter of Credit” shall have the meaning set forth in Section 6.02.

 

“Losses” shall mean all out of pocket costs, damages, losses, fines, penalties,
judgments, settlement, and expenses whatsoever, including (i) outside attorney’s
fees and disbursements and court costs reasonably incurred by the Indemnified
Party; and (ii) costs (including reasonable expenses and reasonable value of
time spent) attributable to the necessity that any officer or employee (other
than in-house attorneys) of any Indemnified Party spend more than twenty five
percent (25%) of his or her normal business hours over a period of two
(2) months, in connection with any judicial, administrative, legislative, or
other proceeding.

 

“MasterCard” shall mean MasterCard International Incorporated.

 

“Manual” shall have the meaning set forth in the Compliance Plan.

 

“Materials” shall have the meaning set forth in the Compliance Plan.

 

“NPP Names” has the meaning given to it in Section 4.13(a).

 

“Net Final Judgment” shall have the meaning set forth in Section 15.02(c).

 

“Net Final Settlement” shall have the meaning set forth in Section 15.02(c).

 

“Non-Program Product” shall have the meaning set forth in Section 4.13(a).

 

“Non-Program Prohibition” shall have the meaning set forth in Section 4.13(a).

 

“Non-Program Violation Date” shall have the meaning set forth in
Section 4.13(b)(ii).

 

“Non-Program Violation Notice” shall have the meaning set forth in
Section 4.13(b)(ii).

 

6

--------------------------------------------------------------------------------


 

“Operating Rules” shall mean the by-laws, rules and regulations of Visa,
MasterCard, and any other credit card association or credit card sponsoring
entity whose credit cards are included in the Program.

 

“Originated Account” shall mean an account opened by Accounts Owner pursuant to
which one or more Credit Cards may be issued to a Cardholder and any and all
documents, Books and Records pertaining thereto, as identified by BIN and bank
number on Exhibit K.

 

“Originated Account Receivables” shall mean the net outstanding book principal
balances of purchases and cash advances made on the Originated Accounts,
together with all other amounts payable by Cardholders on the Originated
Accounts, including fees and finance charges.

 

“Past Due Amounts” shall have the meaning set forth in Section 13.01(c).

 

“Performance Default” shall have the meaning set forth in Section 13.01(a).

 

“Person” shall mean any legal person, including any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity or other entity
of any nature.

 

“Pledge and Security Agreement” shall mean that certain Pledge and Security
Agreement entered into between CCRT and Accounts Owner dated as of September 23,
2002 and all amendments thereof and supplements thereto.

 

“Pledge Default” shall have the meaning set forth in Section 13.01(d).

 

“Prime Rate” means the base rate on corporate loans at large U.S. money center
commercial banks as such rate is reported under “prime rate” in The Wall Street
Journal from time to time.

 

“Program” shall mean the affinity credit card program conducted pursuant to the
terms hereof.

 

“Purchase Price” shall have the meaning set forth in Section 5.01(a).

 

“Receivables” shall mean the Acquired Account Receivables or Originated Account
Receivables, as applicable.

 

“Receivables Purchase Payment Default” shall have the meaning set forth in
Section 13.01(c).

 

“Receivables Purchaser” shall mean for Originated Accounts, CCRT and for
Acquired Accounts, CAC.

 

“Receiving Party” shall have the meaning set forth in Section 10.02.

 

“Regulatory Criticism” shall have the meaning set forth in Section 3.08(a).

 

7

--------------------------------------------------------------------------------


 

“Related Agreements” shall mean each of (a) the Related Securitization
Agreements; and (b) the agreements identified in Section 2.03.

 

“Related Securitization Agreements” shall mean the securitization agreements and
related agreements identified in Exhibit A.

 

“Remediation Level” shall have the meaning set forth in Exhibit D.

 

“Removed Service” shall have the meaning set forth in Section 4.12(a).

 

“Renewal Term” shall have the meaning set forth in Section 14.01(c).

 

“Requirements of Law” shall mean, with respect to any Person, any law, treaty,
rule or regulation, regulatory guidance binding on such Person or determination
of (or agreement with) an arbitrator or Governmental Authority (including usury
laws, the Federal Truth in Lending Act, Regulation B and Regulation Z of the
Board of Governors of the Federal Reserve System, the Equal Credit Opportunity
Act, the GLBA, the Federal Fair Debt Collection Practices Act, the USA Patriot
Act, the Bank Secrecy Act and other laws or regulations related to anti-money
laundering compliance and state laws, rules and regulations relating to consumer
protection, installment sales, telemarketing, unfair and deceptive trade
practices and collections), in each case binding on that Person, its property or
its agents.

 

“Resolution Period” shall have the meaning set forth in Section 4.07(b).

 

“RRC” shall have the meaning set forth in Section 4.07(d).

 

“Service Level Standards” shall have the meaning set forth in Section 4.05(a).

 

“Service Provider” shall have the meaning set forth in the Compliance Plan.

 

“Service Team” shall have the meaning set forth in Section 4.05(b).

 

“Settlement Amount” shall mean the amount due corresponding to credit card
receivables for any given time period that is owed by Accounts Owner with
respect to the Accounts to Visa, MasterCard, the Federal Reserve (solely for
convenience checks) or any applicable card association or credit card sponsoring
entity.

 

“Solicitation Materials” shall have the meaning set forth in the Compliance
Plan.

 

“State Tax” shall have the meaning set forth in Section 6.09.

 

“Synovus” shall mean Synovus Financial Corp., the ultimate corporate parent of
Accounts Owner.

 

“Synovus Share” shall have the meaning set forth in Section 15.02(c).

 

“Term” shall have the meaning set forth in Section 14.01(a).

 

“Termination Level” shall have the meaning set forth in Exhibit D.

 

8

--------------------------------------------------------------------------------


 

“Termination Notice” shall have the meaning set forth in Section 14.01(c).

 

“Third Party Claim” shall have the meaning set forth in Section 15.04(a).

 

“Third Party Provider” shall have the meaning set forth in Section 4.12(a).

 

“Transfer Right” shall have the meaning set forth in Section 3.17.

 

“Visa” shall mean Visa U.S.A., Inc.

 

“Wind Down Period” shall have the meaning set forth in Section 14.05(a).

 

Section 1.02.                                                     Rules of
Construction.  As used herein:

 

(a)                                  Unless otherwise indicated herein, with
respect to any reference made in this Agreement to a Section (or Article,
Subsection, Paragraph, Subparagraph or Clause), Exhibit or Schedule, such
reference shall be to a Section (or Article, Subsection, Paragraph, Subparagraph
or Clause) of, or an Exhibit or Schedule to, this Agreement.

 

(b)                                 All Exhibits and Schedules attached hereto
are hereby incorporated by reference into, and made a part of, this Agreement.

 

(c)                                  The table of contents and any Article,
Section, Subsection, Paragraph or Subparagraph headings contained in this
Agreement and the Preamble at the beginning of this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement (other than with respect to any defined terms contained in the
Preamble).

 

(d)                                 Any reference made in this Agreement to a
statute or statutory provision shall mean such statute or statutory provision as
it has been amended through the date as of which the particular portion of the
Agreement is to take effect, or to any successor statute or statutory provision
relating to the same subject as the statutory provision so referred to in this
Agreement, and to any then-applicable rules or regulations promulgated
thereunder.

 

(e)                                  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed, as the context
indicates, to be followed by the words “but (is/are) not limited to.”

 

(f)                                    The words “herein,” “hereof,” “hereunder”
and words of like import shall refer to this Agreement as a whole (including its
Schedules and Exhibits), unless the context clearly indicates to the contrary
(for example, that a particular Section, Schedule or Exhibit is the intended
reference).

 

(g)                                 Words used herein, regardless of the number
and gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context indicates is appropriate.

 

9

--------------------------------------------------------------------------------


 

(h)                                 Any reference made in this Agreement to
“written” shall include a writing in either written or electronic form.

 

(i)                                     Where specific language is used to
clarify or illustrate by example a general statement contained herein, such
specific language shall not be deemed to modify, limit or restrict the
construction of the general statement which is being clarified or illustrated.

 

(j)                                     The construction of this Agreement shall
not take into consideration the Party who drafted or whose representative
drafted any portion of this Agreement, and no canon of construction shall be
applied that resolves ambiguities against the drafter of a document.

 

[END OF ARTICLE I]

 

10

--------------------------------------------------------------------------------


 

ARTICLE II
RESTATEMENT OF ORIGINAL AFFINITY AGREEMENT
AND CONTINUATION OF
RELATED SECURITIZATION AGREEMENTS

 

Section 2.01.                                                     Restated
Affinity Agreement.  The Parties intend for this Agreement to amend and restate
in its entirety the Original Affinity Agreement and all amendments thereto
(including any side letters or other written understandings that may exist) that
relate to the Original Affinity Agreement executed prior to the date hereof
(collectively, the “Affinity Amendments”).  The Parties recognize and
acknowledge that, except as stated in Section 2.02, all Affinity Amendments
shall be deemed null and void and of no legal effect, and no Party shall be
entitled to rely on any such document to affect any of their respective duties,
rights and obligations as set forth herein.

 

Section 2.02.                                                     Termination of
Original Facilities Agreement.  The Parties recognize and acknowledge that the
Original Facilities Agreement is hereby terminated.

 

Section 2.03.                                                     Certain
Agreements not Affected.  The Parties recognize and acknowledge that the
following agreements shall not be considered an Affinity Amendment and shall not
be affected by this Agreement:

 

(a)                                  the Pledge and Security Agreement; and

 

(b)                                 that certain Remittance Processing Service,
Depository and Settlement Facility Agreement dated October 13, 2002 by and among
Synovus Financial Corp., Columbus Bank and Trust Company and CompuCredit
Corporation.

 

Section 2.04.                                                     Related
Securitization Agreement.  The Parties recognize and acknowledge that certain of
the Accounts and the Receivables arising therefrom are subject to securitization
pursuant to the Related Securitization Agreements.  Nothing contained herein
shall be deemed to amend, restate, or otherwise modify any of the Related
Securitization Agreements as identified on Exhibit A.  The Parties acknowledge
and agree that CCRT has assumed under this Agreement certain indemnity
obligations of Accounts Owner set forth in the Related Securitization Agreements
and that CCRT shall remain liable to Accounts Owners for such indemnity
obligations notwithstanding any provision contained in the Related
Securitization Agreements to the contrary.

 

Section 2.05.                                                     No Separate
Accounts.  CCRT and CAC represent and warrant that there is no separate tracking
with respect to Accounts acquired pursuant to (a) that certain Amendment of
Affinity Card Agreement dated as of March 26, 1998 covering the purchase of
certain accounts from MountainWest Financial Corporation and NationsBank of
Delaware, N.A. and (b) that certain Amendment of Affinity Card Agreement and
Facilities Management Agreement dated as of November 11, 1998 covering the
purchase of certain accounts from Greenwood Trust Company.

 

[END OF ARTICLE II]

 

11

--------------------------------------------------------------------------------


 

ARTICLE III
ACCOUNTS OWNER RIGHTS & OBLIGATIONS

 

Section 3.01.                                                     Issuance of
Cards; Maintenance of Accounts.

 

Accounts Owner shall cause to be issued Credit Cards to each applicant for a
Credit Card who qualifies for such type of Credit Card under the underwriting
and credit criteria (the “Credit Criteria”) established by Accounts Owner in
consultation with CCRT and set forth in Exhibit C.  Accounts Owner shall extend
credit with respect to said Credit Cards, and CCRT shall not be considered a
creditor on any Account for any purpose whatsoever.  Subject to the Operating
Rules and the terms of the license to the CB&T Marks granted in Section 9.01,
each Credit Card shall have the name, logo, and/or trademark of Aspire Card or
any other trademark approved by Accounts Owner on the front thereof and shall be
of a design approved by Accounts Owner, CCRT, and Visa, MasterCard, or any other
credit card association or credit card sponsoring entity whose credit cards are
included in the Program, as applicable.

 

Section 3.02.                                                     Cardholder
Approval.

 

(a)                                  Applications.  Accounts Owner shall require
that each person who desires to become a Cardholder complete a written
application or apply for a Credit Card in response to a telemarketing
solicitation.

 

(b)                                 Acceptance.  The Parties agree that an
applicant shall be approved for a Credit Card only if the applicant meets the
applicable Credit Criteria.  In the event that an applicant for a Credit Card
does not meet the Credit Criteria, such applicant shall be so notified in
accordance with applicable Requirements of Law and Operating Rules.

 

Section 3.03.                                                     Establishment
of Accounts.  Upon approval of an application, an Account shall be established
for the applicant.  Each approved applicant may receive one or more Credit Cards
and may automatically receive a renewal card at each scheduled Credit Card
renewal date, if such Cardholder continues to meet the Credit Criteria.  Each
Cardholder shall receive a Cardholder Agreement and disclosure statement and
such other notices or documents related to such Cardholder’s Credit Card Account
as are required from time to time, in the determination of Accounts Owner, under
applicable Requirements of Law and Operating Rules.  The Cardholder Agreement
and disclosure statement and other documents shall provide, as appropriate, that
they are governed by Georgia law and federal law.

 

Section 3.04.                                                     Account Terms
and Credit Criteria.

 

(a)                                  Cardholder Agreements.  The terms and
conditions for the Credit Cards applicable to the Accounts are set forth in the
Cardholder Agreement.  Changes to the terms and conditions shall be made in
accordance with the provisions of the Compliance Plan; provided, however, that
nothing contained in this Section 3.04 shall limit Accounts Owner’s right to
effect any changes to the terms and conditions of the Accounts in response to
any Regulatory Criticism pursuant to Section 3.08.

 

(b)                                 Credit Criteria Changes.  Prior to
implementing or affecting any material changes to the Credit Criteria, CCRT
shall develop the terms and conditions and proposed

 

12

--------------------------------------------------------------------------------


 

underwriting criteria and submit such proposed changes to Accounts Owner for
approval pursuant to the terms of the Compliance Plan.

 

Section 3.05.                                                     Right to
Approve all Materials.  Accounts Owner shall approve all Materials pursuant to
the terms of the Compliance Plan prior to the use of any such Materials.  CCRT
shall provide copies of all Materials, procedures and matters referred to
Section 4.02 to Accounts Owner for its review and approval as soon as practical,
but no less than twenty (20) Business Days prior to their first intended use. 
Accounts Owner shall respond by approving, or giving specific reasons for
disapproval, within ten (10) Business Days of receipt and shall not unreasonably
withhold or delay its approval.  None of the Materials, procedures and matters
referred to in Section 4.02 may be distributed or otherwise used by CCRT
(a) before CCRT receives Accounts Owner’s prior written approval or (b) after
any previously given approval is withdrawn by Accounts Owner by notice in
writing to CCRT.  Accounts Owner may withhold its approval, or withdraw an
approval previously given, of any of such Materials, procedures or matters only
to the extent Accounts Owner, after consultation with its Compliance Counsel,
has legitimate concern with regard to compliance thereof with any applicable
Requirements of Law or Operating Rules, or in the event Accounts Owner
determines that they have the potential to subject Accounts Owner to Regulatory
Criticism, public criticism, ridicule or controversy or to otherwise damage
Accounts Owner’s reputation.  Notwithstanding the foregoing, Accounts Owner’s
right to withdraw an approval previously given shall only be exercised:  (x) if
the Materials are not in compliance with, or are deemed invalid by, any
Governmental Authority’s final enactment, rulemaking, ruling or determination,
and then only to the extent of such noncompliance or invalidity; or (y) pursuant
to the provisions of Section 3.08; or (z) if CCRT fails in any material respect
to obtain the prior approval of Accounts Owner as required by this Agreement and
the Compliance Plan, and then only to the extent of such failure.  In all other
cases where Accounts Owner seeks to withdraw such approval, Accounts Owner and
CCRT shall meet in good faith to resolve any Party’s legitimate concern and
revise the Materials accordingly.

 

Section 3.06.                                                     Credit Card
Association Membership.  At all times during the Term, Accounts Owner shall use
its best efforts to maintain its membership in Visa and MasterCard and any other
credit card association or credit card sponsoring entity whose credit cards are
included in the Program.  Accounts Owner shall be responsible for making all
reports to Visa, MasterCard and any other credit card association or credit card
sponsoring entity whose credit cards are included in the Program which may be
required by its membership therein.  Accounts Owner shall comply with the
Operating Rules in connection with the Program.  However, if Accounts Owner
loses its membership in Visa, MasterCard or any other credit card association or
credit card sponsoring entity whose credit cards are included in the Program,
CCRT or CAC may terminate this Agreement without any termination fee.

 

Section 3.07.                                                     Ownership of
Account Relations.  During the Term, Accounts Owner shall not, directly or
indirectly, transfer, sell or disclose to any other Person any Cardholder List,
and shall not, directly or indirectly, solicit Cardholders by using a Cardholder
List, in whole or in part, for any other credit card, or for any other purpose,
without the prior written consent of CCRT or CAC.  The limitation in this
Section 3.07 shall not prohibit any transfer, sale or disclosure of the name,
address or telephone number of, or any solicitation of, any person of

 

13

--------------------------------------------------------------------------------


 

whose existence Accounts Owner has or obtains knowledge otherwise than by reason
of Accounts Owner’s participation in this Agreement.

 

Section 3.08.                                                     Regulatory
Criticism.

 

(a)                                  Receipt of Criticism.  In the event that
either Accounts Owner or Synovus receive criticism in a report of examination or
in a related document or specific oral communication from, or is subject to
formal or informal supervisory action by, or enters into an agreement with the
Federal Deposit Insurance Corporation, the Board of Governors of the Federal
Reserve System, the Federal Trade Commission or another Governmental Authority
with respect to any matter whatsoever relating to (including omissions
therefrom) the Service Level Standards, the Credit Cards, or the Accounts (any
such event a “Regulatory Criticism”), Accounts Owner shall promptly advise CCRT
in writing of the Regulatory Criticism received and shall promptly share with
CCRT relevant portions of any written documentation, or for oral communications,
provide a detailed summary in writing, received from the relevant Governmental
Authority, to the extent not specifically prohibited by applicable Requirements
of Law or Operating Rules, for the full and fair assessment and understanding of
such Regulatory Criticism.

 

(b)                                 Consultation; Accounts Owner Corrective
Action.  Subject to the provisions in Section 3.08(c) below, Accounts Owner and
CCRT shall in good faith confer for a reasonable period of time given
then-existing circumstances regarding such Regulatory Criticism, which period,
in the absence of any time constraints imposed or occasioned by the relevant
Governmental Authority, shall in no event be no longer than thirty (30) days
after CCRT receives notice as provided herein (the “Consultation”).  In the
Consultation, Accounts Owner and CCRT shall cooperate and use their respective
best efforts to reach agreement to add, delete, or revise their appropriate
agreements to promptly rectify, resolve, or address the matter(s) subject to the
Regulatory Criticism.  Accounts Owner shall cooperate with CCRT to seek any
clarifications regarding such Regulatory Criticism and/or guidance respecting
proposed solutions as may be deemed necessary or desirable.  In the event that
Accounts Owner and CCRT fail to reach full and complete agreement, within the
time herein provided, upon the manner in which to legally, completely, and
timely rectify, resolve or address the Regulatory Criticism, Accounts Owner may
immediately then exercise those rights and remedies set forth in
Section 3.08(c).

 

(c)                                  Time Constraints; CCRT Termination Right. 
The length of time for the Consultation provided in Section 3.08(b) shall be, in
all respects, subject to and governed by any time constraints imposed directly
or indirectly by the relevant Governmental Authority.  In the event that the
Governmental Authority has imposed or occasioned, directly or indirectly, such
time constraints that require Accounts Owner to take immediate corrective action
or which otherwise make the occurrence of the Consultation or an agreement
resulting therefrom impracticable, then, subject to the notice provisions of
Section 3.08(a) when such notice is not impracticable in light of the Regulatory
Criticism, Accounts Owner may unilaterally add, delete, revise and amend any
term or provision with respect to any matter whatsoever relating to (including
omissions thereon) the Service Level Standards, the Credit Cards, or the
Accounts which Accounts Owner in its reasonable discretion shall deem necessary
to appropriately rectify the Regulatory Criticism in a timely fashion and such
action taken shall, upon notice to CCRT and CAC, be fully binding upon CCRT and
CAC prospectively from the date of the notice;

 

14

--------------------------------------------------------------------------------


 

provided, however, that CCRT and CAC shall have a period of thirty (30) days
following the date of the aforesaid notice in which to terminate, without
penalty, any portion of or service provided by the pertinent agreement so
altered.

 

(d)                                 Good Faith Obligation.  In all of the
foregoing of this Section 3.08, Accounts Owner at all times shall have the
obligation to act in good faith and use reasonable judgment in exercising its
rights and remedies under this Section 3.08.

 

Section 3.09.                                                     Compliance
Plan.  It is the intent of the Parties to cooperate fully in monitoring all
aspects of the Program in accordance with the provisions of the Compliance Plan
set forth in Exhibit B, as such Compliance Plan may be amended from time to time
by mutual agreement of the Accounts Owner and CCRT.  During the Term, the
provisions of the Compliance Plan set forth in Exhibit B shall apply in all
respects to the rights, duties and obligations of CCRT and Accounts Owner
hereunder.  In the event of any inconsistency between the provisions contained
in the body of this Agreement and those in the Compliance Plan, the provisions
contained in the Compliance Plan shall govern.

 

Section 3.10.                                                     GLBA
Compliance.  With regard to the GLBA and any other applicable Requirements of
Law and Operating Rules which impose obligations on Accounts Owner with respect
to the privacy and security of customer and consumer information, as such terms
are defined in the GLBA including any such obligations which impose limitations
on rights otherwise afforded CCRT or CAC in or to such consumer and customer
information pursuant to this Agreement or any other agreement, the Parties agree
that any provisions of this Agreement and any such other agreement, which
conflict with any such applicable obligations or limitations, or which fail to
reflect any such applicable obligations or limitations the reflection of which
in this Agreement or any such other agreement is mandatory under applicable
Requirements of Law and Operating Rules, shall be deemed amended to the extent
necessary (but only to the extent necessary) to eliminate any such conflict or
failure.  Access to customer and consumer information by CCRT and CAC, and use
or disclosure by CCRT and CAC of customer and consumer information to which
either has access, shall be subject to all such applicable privacy obligations
and limitations.  Costs incurred by Accounts Owner from time to time in
complying with such obligations in relation to Accounts, Cardholders and
prospective Cardholders, shall be reimbursed by CCRT upon issuance by Accounts
Owner of its invoices therefor.  Accounts Owner shall adopt such changes, if
any, as Accounts Owner in its reasonable opinion deems advisable to the Service
Level Standards and/or to any other operating procedures applicable to services
performed under this Agreement, to modify the procedures reflected therein to
conform to any such applicable obligations or limitations, and shall promptly
advise CCRT when and as such changes, if any, are adopted.

 

Section 3.11.                                                     Compliance
Officer.  A specified Accounts Owner representative (the “Accounts Owner
Compliance Officer”), whose reasonable costs shall be borne by CCRT, shall have
access to CCRT’s and any Service Providers’ facilities, personnel and records to
review and examine the services provided to Cardholders for compliance
purposes.  The Accounts Owner Compliance Officer shall be permitted to utilize a
reasonable system of routine sampling and other review methods by which to
evaluate the services as deemed appropriate by Accounts Owner.  The results of
such reviews shall routinely be reported monthly to the Service Team for use in
its evaluation of the existing Service Level Standards.  The Accounts Owner
Compliance

 

15

--------------------------------------------------------------------------------


 

Officer shall establish regular audit procedures and frequencies for the
services provided to Cardholders by CCRT.  CCRT shall designate a specified
representative (the “CompuCredit Compliance Officer”) who shall be a senior
level executive of CCRT, to coordinate compliance matters with the Accounts
Owner Compliance Officer and ensure that the Accounts Owner Compliance Officer
is permitted to undertake the activities contemplated herein.  The respective
Compliance Officers of Accounts Owner and CCRT shall be identified in the
Compliance Plan, and each of Accounts Owner and CCRT shall consult with the
other Party, prior to replacing its Compliance Officer, and in good faith
discuss any objection the other Party may have to such replacement.

 

Section 3.12.                                                     Compliance
Counsel.  Accounts Owner has exercised its discretion to obtain legal counsel
(“Compliance Counsel”), Morrison & Foerster, LLP, with expertise in the field of
credit cards, to assist Accounts Owner in reviewing, and to advise Accounts
Owner with regard to the compliance with all applicable Requirements of Law and
Operating Rules, all Materials, procedures and matters referred to in
Section 4.02.  Such Compliance Counsel shall be employed solely by Accounts
Owner and retained in that capacity so long as Accounts Owner deems advisable,
shall have no client relationship with CCRT or CAC and shall owe no duty of
loyalty to CCRT.  CCRT shall promptly reimburse Accounts Owner for fifty percent
(50%) of such counsel’s fees and disbursements for the review and advice, as
provided in this subsection, upon presentation by Accounts Owner of statements
therefor.

 

Section 3.13.                                                     Non-exclusive
Arrangement.  There shall be no restriction on a Party’s right to issue credit
cards independent of the Program and to perform credit card services on its own
behalf or for other parties or affinity groups.

 

Section 3.14.                                                     Charged-Off
Accounts.  During the Term, on the last Business Day of each calendar month,
Accounts Owner shall automatically and without further action or consideration
be deemed to, and hereby does, transfer, set over and convey to CCRT all of its
right, title and interest in and to each Account that has been charged-off as
uncollectible during such calendar month in accordance with the policies and
procedures specified in the Credit Criteria, and, on and after each such date,
CCRT shall automatically and without further action or consideration be deemed
to, and hereby does, assume Accounts Owner’s obligations with respect to each
such Account.  CCRT shall pay all transfer taxes, if any, in connection with the
conveyances contemplated by this Section 3.14.  Accounts Owner and CCRT intend
that such sale of the Accounts under this Section 3.14 is intended to be an
absolute transfer of all of Accounts Owner’s interest in, to and under such
Accounts, including for accounting purposes, providing CCRT with the full
benefits of ownership of same, and Accounts Owner and CCRT do not intend these
transactions to be, or for any purpose to be characterized as, a loan secured by
such Accounts.  If despite such intention, a court characterizes the sale of
Accounts hereunder as a loan rather than an absolute transfer, then this
Agreement shall be deemed to be, and hereby is a security agreement, within the
meaning of the Uniform Commercial Code in effect in any relevant jurisdiction,
and Accounts Owner hereby grants to CCRT, a first priority perfected security
interest in, to, and under, all of Accounts Owner’s right, title, and interest
in, to, and under, each and every Account transferred to CCRT pursuant to this
Section 3.14, whether now existing or hereafter acquired or arising for the
purpose of securing CCRT’s rights under this Agreement.

 

16

--------------------------------------------------------------------------------


 

Section 3.15.                                                     [Reserved]

 

Section 3.16.                                                     Debt Waiver
Program Offering.

 

(a)                                  Establishment of Debt Waiver Program. 
Accounts Owner may, from time to time, offer to Cardholders debt cancellation,
debt suspension, debt waiver or similar contractual terms or combinations
thereof (the “Debt Waiver Program”), for a fee.  The terms and conditions of the
Debt Waiver Program to be offered pursuant hereto and the states covered, are
set forth in Exhibit I.  CCRT shall market the Debt Waiver Program with such
terms to Cardholders with mailing addresses in the states listed in Exhibit I
and in such other states approved in writing by Accounts Owner.  CCRT shall be
responsible for the administration, servicing, fulfillment and legal compliance
of such Debt Waiver Program on behalf of Accounts Owner.  Compliance Counsel
shall work in good faith with CCRT’s counsel to determine additional states
where the Debt Waiver Program may be offered.  CCRT recognizes and acknowledges
that Accounts Owner may in its reasonable commercial judgment elect not to offer
a Debt Waiver Program in every state, and nothing contained herein shall be
construed as requiring Accounts Owner to obtain regulatory approvals to offer a
Debt Waiver Program in any particular state.  CCRT further recognizes and
acknowledges that Accounts Owner’s obligation to continue to offer a Debt Waiver
Program is subject to the following conditions:  (i) beginning September 15,
2006, and on September 15 of each subsequent year, CCRT’s counsel shall provide
to Accounts Owner for its review a statement of its belief that based on CCRT’s
research and due diligence, that taken as a whole, the pricing, protection and
other features of the Debt Waiver Program do not exceed industry norms in any
material manner adverse to a Cardholder and in support of such representation,
CCRT shall provide Accounts Owner all available information on other debt waiver
programs offered to cardholders with credit profiles believed in good faith to
be similar to those in the CCRT core portfolio (the “Core Portfolio”); (ii) if
CCRT is unable to provide to Accounts Owners the statement and information
specified in subsection (i) above, CCRT agrees to adjust the pricing, protection
and other features of the Debt Waiver Program so that it becomes comparable
taken as a whole to such other programs offered to cardholders with credit
profiles similar to Cardholders (as reasonably determined by Accounts Owner), as
soon as reasonable, but in no event later than ninety (90) days after receiving
written instructions to do so; and (iii) CCRT shall provide information to the
extent available on the Debt Waiver Program to Accounts Owner, as Accounts
Owner, in its commercially reasonable judgment, or the Georgia Department of
Banking and Finance shall request, including monthly updates regarding the
number of Cardholders who enroll in the Debt Wavier Program, the number of
Cardholders who request benefits under the Debt Waiver Program (with appropriate
detail concerning the type of benefit requested), and the number of Cardholders
who are granted benefits under the Debt Waiver Program (tracked by type of
benefit, duration of protection and amount deferred or canceled).  In addition
to the foregoing, Accounts Owner reserves the right to request, in its
commercially reasonable judgment, additional reasonable changes to the Debt
Waiver Program or cancellation of the Debt Waiver Program at that time.

 

(b)                                 Administrator.  CCRT shall be permitted to
engage the services of a third party administrator for the Debt Waiver Program,
at CCRT’s sole cost and with the prior written approval of Accounts Owner.  CCRT
shall, and shall require any third party administrator for the Debt Waiver
Program to: (i) make its Books and Records related to the Debt Waiver Program
available for examination upon request by the Georgia Department of Banking and
Finance; and

 

17

--------------------------------------------------------------------------------


 

(ii) permit the Georgia Department of Banking and Finance to periodically review
its internal routine and controls to ascertain that the operations are being
conducted in a sound manner in keeping with industry practices and Generally
Accepted Accounting Principles.  Pursuant to Section 3.05 and Section 4.02, CCRT
shall be solely responsible for compliance of the Debt Waiver Program with all
applicable Requirements of Law and Operating Rules and all Materials related to
the Debt Waiver Program shall be subject to Accounts Owner’s prior review and
written approval in accordance with the terms of the Compliance Plan.

 

Section 3.17.                                                     Transfer of
Accounts to a Third Party.  Accounts Owner hereby grants to each Receivables
Purchaser or its respective designee the right (the “Transfer Right”) to require
Accounts Owner at any time on reasonable advance notice and subject to the terms
of applicable Related Securitization Agreement to convey the applicable
Accounts, Credit Cards, the right to use the Books and Records relating to the
applicable Accounts and the right to the Cardholder List to such Receivables
Purchaser or its designee as applicable, at such Receivables Purchaser’s sole
expense; provided, however, that neither Receivables Purchaser shall be entitled
to exercise such Transfer Right in the event any Receivables Purchase Payment
Default exists and is continuing.

 

Section 3.18.                                                     Credit Card
Association Compliance.  Accounts Owner shall ensure that its services hereunder
and any services performed on its behalf comply with all applicable Operating
Rules and any other requirements imposed by any credit card association or card
sponsoring entity whose cards are included in the Program.

 

[END OF ARTICLE III]

 

18

--------------------------------------------------------------------------------


 

ARTICLE IV
CCRT RIGHTS & OBLIGATIONS

 

Section 4.01.                                                     Solicitation
of New Accounts.  CCRT shall, at its own expense, have the sole and exclusive
right to solicit applications for Credit Cards from individuals, corporations,
partnerships and/or other entities on behalf of Accounts Owner.  CCRT shall bear
all marketing expenses incurred in connection with the Program.  CCRT shall, at
its own expense, create, produce and mail Materials to promote the Program and
solicit new Accounts for Accounts Owner.  CCRT shall provide copies of all
Materials to Accounts Owner for its review and approval as provided herein;
provided, however, that CCRT shall not be required to provide Accounts Owner for
review and approval any non-material changes to the Materials (such as changes
to dates and telephone numbers).  The frequency and timing of such solicitations
shall be determined by CCRT in consultation with Accounts Owner.  In CCRT’s
discretion, solicitations may be conducted by direct mail, telephone, or other
means.  CCRT shall (a) prepare and include on or with each solicitation any
notices and disclosures required under applicable Requirements of Law and
Operating Rules as determined by Accounts Owner from time to time, (b) provide
such notices and disclosures to Accounts Owner for its review and approval as
provided herein, and (c) otherwise conduct all such solicitation activities in
compliance with all material Requirements of Law and Operating Rules.  Accounts
Owner shall be identified to Cardholders as the Credit Card issuer and the
creditor for loans made on the Accounts.

 

Section 4.02.                                                     Compliance
with Applicable Requirements of Law.

 

(a)                                  CCRT Compliance.  Notwithstanding any
contrary provision of this Agreement and any Related Agreement and any other
agreement to which any of the Parties may be party, CCRT represents and
warrants, and shall be solely obligated for ensuring, that each of the following
comply in all respects with all applicable Requirements of Law and Operating
Rules:

 

(i)                                     the terms and conditions for the Credit
Cards (including the interest rates, fees and charges);

 

(ii)                                  the Cardholder Agreement and disclosure
statement, form of billing statement, and other notices and documents related to
each Cardholder’s Account;

 

(iii)                               the written application, the telemarketing
scripts and all other Materials, including any notices and disclosures required
or permitted under applicable Requirements of Law and Operating Rules to be
included thereon or therewith;

 

(iv)                              amendments to the Manual and the activities
addressed therein that are specifically requested by CCRT;

 

(v)                                 the credit and marketing scorecards,
criteria and procedures;

 

(vi)                              with regard to all Benefits offered to
Cardholders or prospective Cardholders other than the credit feature of the
Credit Card itself (A) all Solicitation Materials, (B) the Benefits themselves,
(C) all agreements, notices, documents, procedures and any other

 

19

--------------------------------------------------------------------------------


 

Benefit related materials pertaining thereto, and (D) the application and
implementation of each of the foregoing;

 

(vii)                           all other solicitation, marketing,
advertisement, acquisition and collection activities relating in any way to the
Credit Cards or to the Benefits, including all Internet advertising, Websites
and links (whether or not operated by CCRT) which make any reference to the
Credit Cards or to any Benefits, and all activities involving disclosure to, or
use or disclosure by, CCRT or any third party under arrangement with CCRT, of
any information relating to Accounts Owner  “consumers” or “customers” (as those
terms are defined in the GLBA); and

 

(viii)                        any services or activities which CCRT performs
itself or has performed for it by any third parties.

 

(b)                                 Survival of Obligations.  The provisions of
this Section 4.02 shall survive any expiration or termination of this Agreement
and any other agreement to which any of the Parties may be party.

 

Section 4.03.                                                     Compliance
Plan.  CCRT shall comply in all material respects with all applicable provisions
of the Compliance Plan as set forth in Exhibit B.

 

Section 4.04.                                                     Settlement and
Status Reports.  CCRT shall provide or cause to be provided to Accounts Owner
the various reports detailed in the Compliance Plan.  CCRT shall also furnish to
Accounts Owner all such additional information concerning Accounts established
and administered under the Program as Accounts Owner may reasonably request.

 

Section 4.05.                                                     Service Level
Standards.

 

(a)                                  Service Level Standards.  Accounts Owner
and CCRT have developed the procedures set forth herein and in the attached
Service Level Standards Matrix (the “Service Level Standards”) set forth in
Exhibit D, to ensure that the delivery of services by CCRT and/or its Affiliates
and/or any Service Provider are in compliance with all applicable Requirements
of Law and Operating Rules and at a level of quality consistent with that
generally available within the financial services industry to Cardholders. 
These procedures supplement those found in the Manual.  The Parties shall comply
with and follow the procedures set forth in the Service Level Standards and the
Manual.  In the event of any inconsistency between the Manual and the Service
Level Standards, the specific terms of these Service Level Standards shall
govern.

 

(b)                                 Changes to Service Level Standards. 
Accounts Owner and CCRT agree that a group of four (4) individuals, two (2) from
Accounts Owner and two (2) from CCRT (collectively, the “Service Team”) shall
review the Service Level Standards each calendar quarter.  Members of the
Service Team also may designate representatives from their respective areas to
participate in the reviews.  During each review, the Service Team shall evaluate
the existing Service Level Standards and determine whether to recommend changes
or additions.  If the Service Team recommends a change or an addition to the
Service Level Standards, such proposal shall be provided to Accounts Owner and
CCRT for evaluation and written approval to begin testing the change or
addition.  Any approved testing shall continue for at least sixty (60) days.  If
the Service Team finds the testing to be satisfactory, it shall recommend to
Accounts

 

20

--------------------------------------------------------------------------------


 

Owner and CCRT that the change or addition become a new Service Level Standard
for the purposes hereof.  No new Service Level Standard shall become effective
until all testing is complete and both Accounts Owner and CCRT agree in writing
that such Service Level Standard shall go into effect.

 

(c)                                  Notice of Non-Conformance.  CCRT shall
communicate all incidences of non-conformance with the Service Level Standards
to the Service Team at the time of the occurrence of the incident or as soon as
it is made aware of the incident.

 

(d)                                 Monthly Service Level Standards Reports. 
CCRT shall generate those monthly servicing reports currently in use by CCRT
applicable to the Service Level Standards and provide such reports to the
Service Team on the tenth (10th) calendar day of each month, or, if such date
falls on a day that is not a Business Day in any particular month, then CCRT
shall forward the Service Level Standards report to the Service Team on the
following Business Day.  Where no such reports are currently in use by CCRT
relative to any given Service Level Standard, CCRT shall produce a report on the
same indicating whether CCRT failed the Remediation Level or the Termination
Level and if reasonably feasible, the level of performance.

 

Section 4.06.                                                     Customer
Experience.  CCRT and Accounts Owner shall perform routine surveys of randomly
selected Cardholders according to a script previously developed by CCRT and
reviewed by Accounts Owner that shall include, questions that shall assist the
Service Team in determining if Cardholders can register disputes or complaints
in accordance with Requirements of Law and Operating Rules.  The Service Team
shall review the results of such surveys and recommend any changes or additions
to servicing procedures based on such review.

 

Section 4.07.                                                     Action Plan
and Dispute Resolution.

 

(a)                                  Formal Action Plan.  In the event that an
individual Service Level Standard indicator fails to exceed the Remediation
Level two (2) consecutive calendar months, the following shall occur:

 

(i)                                     Accounts Owner may request a written
remedial plan from CCRT that shall include the specific steps and deliverables
proposed to remedy the failure, accompanied by a detailed implementation
timeline.  CCRT agrees to supply such action plan to Accounts Owner for its
approval within ten (10) Business Days of Accounts Owner’s request; and

 

(ii)                                  CCRT shall implement such action plan (at
its sole expense) as soon as reasonably possible after receiving approval of the
action plan from Accounts Owner, and provide Accounts Owner with periodic
updates, according to the plan duration and components, of its progress in
meeting the milestones and providing the deliverables to correct the failure;
provided, however, that in the event a resolution or agreement to establish a
remedial plan or resolution is not reached, or if an approved remedial plan has
not been implemented within the lesser of one hundred and ten percent (110%) or
ten (10) Business Days of the time therein provided, the outstanding issues
giving rise to the request for such plan or the delay in implementation of such
plan shall be submitted to senior level executives of Accounts Owner and CCRT
for a definitive resolution taking into account the compliance issues and
performance involved within five (5) Business Days after Accounts Owner notifies
CCRT that the proposed

 

21

--------------------------------------------------------------------------------


 

action is not approved.  For CCRT, that senior level executive shall be its
Chief Operations Officer.  For Accounts Owner, that senior level executive shall
be James R. Farrar or such other senior level executive as designated by
Accounts Owner.  The senior level executives shall have five (5) Business Days
to agree upon an action plan.

 

(b)                                 Resolution Period.  In the event that the
senior level executives are unable to reach agreement or resolution within the
time periods afforded in Section 4.07(a) (the “Resolution Period”), CCRT shall
pay to Accounts Owner the following graduated and cumulative compliance fees for
each day after expiration of the Resolution Period until the earlier of: 
(i) Accounts Owner and CCRT reach an agreement, (ii) the elapse of forty five
(45) days, or (iii) the delivery of written notice by either Accounts Owner or
CCRT and to the other Party that the notifying Party elects to pursue expedited
arbitration pursuant to Section 4.07(d) below:

 

Business Days After

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Expiration of  Resolution Period:

 

1-15

 

16-30

 

31-45

 

 

 

 

 

 

 

 

 

Compliance Fee Per Day:

 

$

250

 

$

500

 

$

1,000

 

 

Example:  If agreement were reached upon the thirty first (31st) day following
expiration of the Resolution Period, CCRT’s liability for compliance fees
hereunder would aggregate (15 x $250) + (15 x $500) + (1 x $1,000) = $12,250.

 

(c)                                  Compliance Fee Payment.  Any compliance
fees shall become due and immediately payable at the end of each day.

 

(d)                                 Arbitration.  In the event agreement or
remediation is not reached by the end of the Resolution Period, Accounts Owner
and CCRT shall proceed to expedited binding arbitration as provided in this
Section 4.07(d).  The arbitration shall be conducted by Resolution Resources
Corporation (“RRC”) in the Atlanta, Georgia office or Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) in the Atlanta, Georgia office if RRC ceases
to maintain any Georgia office.  The expedited arbitration shall be conducted as
follows, and the arbitration administration shall be conducted pursuant hereto,
with the arbitrator authorized to conduct such arbitration pursuant hereto.  The
sole, neutral arbitrator shall have, as reasonably determined by the arbitration
administrator, at least ten (10) years’ experience in the private practice of
banking regulatory or compliance law on behalf of financial institutions and be
a member in good standing of the bar of at least one (1) of the fifty (50)
states in the United States.  Upon the selection of the arbitrator, the Accounts
Owner and CCRT shall submit briefs within two (2) weeks, and a hearing shall be
held within three (3) weeks of such selection.  The final decision,
determination and award shall be rendered within ten (10) days after the
conclusion of the hearing.

 

(e)                                  Remedies Cumulative.  The indemnity, cost
allocation and termination provisions of this Agreement shall, by their terms,
apply to any continuing failure by CCRT or its Affiliates and/or any Service
Provider to adhere to the applicable Servicing Level Standards set forth herein
or in the Manual.

 

22

--------------------------------------------------------------------------------


 

Section 4.08.                                                     Website
Linkage Approval.  CCRT shall not grant permission to any Website used to
advertise or service the Accounts to be linked to or linked from any other
Website without the prior written approval of Accounts Owner or pursuant to a
mutually agreed upon approval process for granting such Website linkage.  In the
event that CCRT has Knowledge that another entity whose Website contains
objectionable content (including hate or pornographic messages) has linked to a
Website that advertises or services the Accounts, CCRT shall use commercially
reasonable efforts to, as soon as practicable, remove, or cause to be removed,
such link.  Without limiting the generality of the foregoing, CCRT shall take
all reasonable steps as may be necessary to ensure that Internet advertising
shall be displayed only on Websites containing material that is not of a sexual,
hateful, illegal, discriminatory or offensive nature.

 

Section 4.09.                                                     CCRT Business
Plans.  Except to the extent prohibited by Requirements of Law and any
confidentiality agreement with a third party, CCRT shall, to the extent
practicable, provide Accounts Owner reasonable advance written notice of any
entrance into new lines of business or any material change or expansion of
existing lines of business.  Within 30 days of the Effective Date, CCRT shall
provide Accounts Owner with a complete listing all Non-Program Products and
services offered by CCRT.  CCRT shall provide Account Owner with any additions,
deletions or other changes to such listing within thirty (30) days of the end of
each calendar quarter.

 

Section 4.10.                                                     Business
Continuity and Recovery Standards.  CCRT shall maintain the Business Continuity
and Recovery Standards as set forth in Exhibit E.  For situations classified as
a site disaster, including tornado, flood, or earthquake, or any other Force
Majeure Event, CCRT shall implement its disaster recovery plan, as approved by
the Service Team.  For a period of forty eight (48) hours, unless an extension
of such time is determined in the reasonable judgment of the Service Team to be
justified, Service Level Standards affected by system failures as a result of
the disaster shall not apply to any calculation of performance.  After such
period has expired, the Service Level Standards shall become active again.

 

Section 4.11.                                                     Inspections. 
CCRT shall make available its facilities, personnel and records for examination
or audit (a) when requested by Governmental Authorities with jurisdiction over
Accounts Owner (including the Federal Deposit Insurance Corporation and the
Georgia Commissioner of Banking) (b) when required by any applicable card
association or credit card sponsoring entity in accordance with its Operating
Rules or (c) as contemplated in Section 3.11.  CCRT shall ensure that, with
respect to any activity performed by a Service Provider pursuant to the terms
hereof, Accounts Owner shall have the right to access the facilities, personnel
and records of such Service Provider for purposes of any inspection covered by
this Section 4.11.

 

Section 4.12.                                                     Removal of
Services.

 

(a)                                  Removed Service.  For any Service Level
Standard that is not implemented within the time provided herein, or for which
the applicable Service Level Standard indicator subsequently fails to exceed the
Termination Level (as defined in the Exhibit D) for two (2) consecutive calendar
months, Accounts Owner shall have the right to require that CCRT or the
applicable Service Provider cease performing the services resulting in such
Service Level

 

23

--------------------------------------------------------------------------------


 

Standard failure (for any such service required to be removed, the “Removed
Service”) in such time as Accounts Owner in its reasonable discretion (and,
subject to then-existing exigencies, with reasonable regard to allowance of
adequate time to enable the Service Team to formulate a recommendation as below
provided) deems practicable (“Cessation Date”).  Subject only to the conditions
herein provided, Accounts Owner in its sole discretion shall select a third
party provider to whom to transfer the Removed Service (“Third Party
Provider”).  In the event of concurrent Service Level Standards failures giving
rise to a right of cessation hereunder, Accounts Owner, in its reasonable
discretion, may select the same or different Third Party Providers for the
corresponding Removed Service(s).

 

(b)                                 Transition of Services.  The transition of
the Removed Service shall take place in an orderly and smooth transition, with
input from the Service Team whenever practicable, and CCRT and Accounts Owner
shall fully cooperate and use their respective best efforts to transfer the
Removed Service to the Third Party Provider(s) without disruption to services
provided to Cardholders.  Subject to the Cessation Date, the Service Team shall
endeavor to meet and identify those other providers capable of providing a
Removed Service at levels set forth in the pertinent Service Level Standard(s)
and to make a timely good faith recommendation thereon to Accounts Owner prior
to the Cessation Date.  In the event the Service Team makes a recommendation
prior to the Cessation Date, Accounts Owner shall follow the Service Team’s
recommendation for a substitute Third Party Provider(s) unless Accounts Owner
articulates to the Service Team reasonable grounds to do otherwise.  Subject to
the Cessation Date, to the extent that the Service Team is unable to agree upon
a provider of the Removed Service, senior level executives of Accounts Owner and
CCRT shall meet in good faith and identify suitable providers for the Removed
Service.  All costs and expenses of performing the Removed Service shall be
borne by CCRT.  In no event, however, shall Accounts Owner require, without the
consent of CCRT, that any Removed Service be performed by any Person in which
Accounts Owner or Synovus has any material direct or indirect ownership
interest.

 

Section 4.13.                                                     Non-Program
Prohibitions.

 

(a)                                  General Prohibition.  Except and unless
expressly and previously approved in writing by Accounts Owner, CCRT and CAC
shall at all times during the Term, fully, strictly, completely and totally
segregate, in any and all respects whatsoever, the Program from the products and
services related to any other business line of CCRT and CAC, of any Affiliate of
CCRT and CAC, and of any third party (any such other business line, product or
service a “Non-Program Product”).  Without limiting the generality of the
foregoing, CCRT and CAC shall ensure that:

 

(i)                                     there is no marketing, solicitation,
advertising, description, promotion or other communication of any kind
whatsoever, with or without using the “Aspire” brand name, any other Program
brand name or mark, or the CB&T Marks, stating, implying or otherwise
suggesting, directly or indirectly, any link, tie, association, incentive,
credit, discount, or cooperation of any kind or nature whatsoever between the
Program and any Non-Program Product;

 

24

--------------------------------------------------------------------------------


 

(ii)                                  there is no consumer financial link, tie,
association, incentive, credit, discount, or cooperation of any kind or nature
whatsoever between the terms, offerings or pricing of the Program and any
Non-Program Product;

 

(iii)                               there is no marketing, solicitation,
advertising, promotion or other communication of any kind whatsoever, using or
placing the “Aspire” brand name, any other Program brand name or mark, or the
CB&T Marks with the name or marks of any Non-Program Product;

 

(iv)                              there is no display, placement or other use of
any Solicitation Materials at any place of business open to the general public
of CCRT or any of its Affiliates or any third party which sells or offers any
Non-Program Product, including any payday loan or automobile loan;

 

(v)                                 there is no communication of any kind
whatsoever by CCRT or its Affiliates or any third party engaged by CCRT or its
Affiliates counseling or otherwise encouraging consumers or potential customers
of any Non-Program Product to use the Program to fund, secure, repay or
otherwise satisfy any indebtedness incurred pursuant to any Non-Program Product,
including any payday loan or automobile loan programs;

 

(vi)                              there is no incentive of any kind whatsoever
to any employees or agents of CCRT or its Affiliates or any third party engaged
by CCRT or its Affiliates in the sales or servicing of any Non-Program Product
to refer or sell the products or services offered pursuant to the Program;

 

(vii)                           there is no inclusion of any Non-Program Product
information or materials in any marketing, solicitation, advertising, or other
communications related to the Program and there is no inclusion of any Program
product information or materials in any marketing, solicitation, advertising, or
other communications related to any Non-Program product;

 

(viii)                        there is no use of any information obtained from
Accounts Owner or otherwise in connection with the Program for marketing,
soliciting, advertising, or otherwise promoting any Non-Program Products;

 

(ix)                                there is no link, tie, association,
incentive, credit, discount, or cooperation or other financial incentive
provided to any Non-Program Product tied to any Credit Card or any Benefits
offered under the Program;

 

(x)                                   there is no formal or informal plan,
scheme or undertaking to migrate any customers or potential customer of a
Non-Program Product to the Program or any Cardholders to any Non-Program
Product,

 

(xi)                                there is no use or sharing of any Program
Cardholder List or Program customer information in connection with any
Non-Program Product and there is no use  or sharing of any Non-Program Product
customer information in connection with any product or service offered pursuant
to the Program; and

 

25

--------------------------------------------------------------------------------


 

(xii)                             there is no other marketing, solicitation,
advertising or promotional activities of any kind or nature between the Program
and any Non-Program Product.

 

The prohibitions covered by this Section 4.13(a) are, collectively, “Non-Program
Prohibitions.”  For purposes of this Agreement, Non-Program Prohibitions shall
not include:

 

(A)                              any marketing by CCRT and its Affiliates of
Program products and services offered or undertaken pursuant to the terms of
this Agreement;

 

(B)                                any incidental marketing of Credit Cards to
Non-Program Product customers or solictees (“NPP Names”) occurring when the NPP
Names are part of marketing lists derived from generally available data (such as
credit bureau reporting data), provided that (1) the Credit Card marketing is
not specifically targeted to the NPP Names; (2) the NPP Names satisfy the Credit
Criteria; and (3) the data used for such marketing were not acquired in
connection with Non-Program Product marketing;

 

(C)                                any incidental marketing of Non-Program
Products to Cardholders, authorized users of Accounts or Credit Card solictees
(“CC Names”) occurring when the CC Names are part of marketing lists derived
from generally available data (such as credit bureau reporting data), provided
that (1) the Non-Program Products are not specifically targeted to CC Names; and
(2) the data used for such marketing were not acquired in connection with
Program marketing; and

 

(D)                               the use of the same Service Provider to
provide services for Program and Non-Program Products and the receipt of any
volume discounts by CCRT or its Affiliates from such Service Provider.

 

(b)                                 Notice Requirements.

 

(i)                                     CCRT and CAC shall each ensure that it
informs its director of compliance, Compliance Officer, staff attorneys, and the
director of each business unit of the Non-Program Prohibitions, and shall take
those actions reasonably expected to prevent the occurrence of any Non-Program
Prohibition.  CCRT and CAC shall each adopt appropriate policies and procedures
to require any of its director of compliance, Compliance Officer, staff
attorneys, and the director of each business unit to inform the CompuCredit
Compliance Officer (or in the absence or unavailability of the CompuCredit
Compliance Officer, to inform CCRT’s General Counsel), upon discovering or
learning of any event that is, or is reasonably likely to result in, a
Non-Program Prohibition.

 

(ii)                                  Upon CCRT or CAC becoming aware of any
violation of any Non-Program Prohibition, CCRT or CAC shall promptly, but in no
event later than five (5) Business Days of becoming aware of any such violation
of a Non-Program Prohibition, send a written notice (“Non-Program Violation
Notice”) to Accounts Owner informing Accounts Owner of such violation.  Any
Non-Program Violation Notice shall include the date the violation occurred and
the specific information available to Accounts Owner at the time with respect to
such violation.  For purposes of determining when CCRT or CAC became aware of
any violation of any Non-Program Prohibition, the date upon which any such
violation becomes known to any of its compliance staff, staff attorneys, or any
manager with the title of vice president or above

 

26

--------------------------------------------------------------------------------


 

shall be deemed the date CCRT or CAC has knowledge of any such violation (any
such date, the “Non-Program Violation Date”).

 

(c)                                  Liquidated Damages for Violation of
Non-Program Prohibitions.  In the event of a violation of any Non-Program
Prohibition, in addition to any other rights and remedies set forth herein or
otherwise available, Accounts Owner shall have the following rights and remedies
and CCRT and CAC, as applicable, shall have the following obligations:

 

(i)                                     With respect to the first occurrence of
any violation of any Non-Program Prohibition, CCRT shall immediately pay
Accounts Owner as liquidated damages the amount of one hundred thousand dollars
($100,000.00).  In addition, CCRT and CAC shall, within a period of two
(2) Business Days from the Non-Program Violation Date with respect to such
violation, either (1) have cured such violation, if such violation is capable of
being cured within such time period, to the satisfaction of Accounts Owner or
(2) if such violation is not capable of being cured within such time period,
have initiated all necessary actions to cure or correct such violation and
prevent the reoccurrence of such violation and any other violation of a
Non-Program Prohibition, to the satisfaction of Accounts Owner, as soon as
practicable using all commercially reasonable efforts.

 

(ii)                                  In the event of any subsequent occurrence
of a violation of any Non-Program Prohibition, CCRT shall immediately pay
Accounts Owner as liquidated damages the amount of two hundred fifty thousand
dollars ($250,000.00).  In addition, CCRT and CAC shall, within a period of two
(2) Business Days from the Non-Program Violation Date with respect to such
subsequent violation, either (1) have cured such violation, if such violation is
capable of being cured within such time period, to the satisfaction of Accounts
Owner or (2) if such violation is not capable of being cured within such time
period, have initiated all necessary actions to cure or correct such violation
and prevent the reoccurrence of such violation and any other violation of a
Non-Program Prohibition, to the satisfaction of Accounts Owner, as soon as
practicable using commercially reasonable efforts.

 

(iii)                               In the event CCRT or CAC fails to take the
corrective action set forth in clauses (i) or (ii) above within the time periods
specified therein, CCRT shall immediately pay Accounts Owner as liquidated
damages, in addition to any liquidated damages that may be due under clauses
(i) and (ii) above, the additional amount of two hundred fifty thousand dollars
($250,000.00).

 

(iv)                              In the event CCRT or CAC fails to provide
Accounts Owner with a Non-Program Violation Notice within the time period
specified in Section 4.13(b)(ii), CCRT shall immediately pay Accounts Owner as
liquidated damages, in addition to any liquidated damages that may be due under
clauses (i) and (ii) and (iii) above, the additional amount of two hundred fifty
thousand dollars ($250,000.00).

 

(v)                                 For the purpose of calculating any amounts
due pursuant to this Section 4.13(c), an occurrence of any violation of a
Non-Program Prohibition shall mean a separate product, service or offering, in
the aggregate, that is offered as part of a single promotional campaign, such
that by way of illustration only, a solicitation by CCRT’s Affiliate

 

27

--------------------------------------------------------------------------------


 

of a Non-Program Product to 10,000 Aspire cardholders shall be considered a
single occurrence if it occurs as part of a single promotional campaign.

 

(d)                                 Prohibiting New Accounts and Offers.  In the
event (i) CCRT or CAC fails to provide Accounts Owner with a Non-Program
Violation Notice within the time period set forth in Section 4.13(b)(ii) or
(ii) any violation of the Non-Program Prohibition is not cured within a period
of five (5) Business Days from the Non-Program Violation Date or CCRT or CAC has
not initiated all necessary actions to cure or correct such violation within
such time period, in either case to the reasonable satisfaction of Accounts
Owner, in addition to the liquidated damages available under Section 4.13(c),
Accounts Owner shall be entitled, effective upon written notice to CCRT and CAC,
to refuse to permit any offers or solicitations for new Accounts to be made.

 

(e)                                  Accounts Owner Corrective Action.  In the
event any violation of any Non-Program Prohibition is not cured within a period
of five (5) Business Days from the Non-Program Violation Date or CCRT or CAC has
not initiated all necessary actions to cure or correct such violation within
such time period, in either case to the reasonable satisfaction of Accounts
Owner, in addition to the other remedies set forth herein, Accounts Owner shall
have the right, effective upon written notice to CCRT and CAC, to take any
immediate corrective action that Accounts Owner, in its reasonable discretion,
deems necessary or appropriate to cure or correct any such violation with
respect to the Non-Program Product, and such action taken shall, upon notice to
CCRT and CAC, be fully binding upon CCRT and CAC prospectively from the date of
such notice.  CCRT shall be responsible for, and shall reimburse Accounts Owner
for, any and all costs and expenses associated with any such corrective action,
including legal fees.

 

(f)                                    Termination of Agreement.

 

(i)                                     In the event any violation of any
Non-Program Prohibition is not cured to the reasonable satisfaction of Accounts
Owner within a period of thirty (30) days from the date of the Non-Program
Violation or if such violation is not capable of being cured within such time
period, if CCRT or CAC has not initiated all reasonably appropriate actions to
cure or correct such violation within such time period, in either case, to the
reasonable satisfaction of Accounts Owner, in addition to the other remedies set
forth herein, Accounts Owner shall have the right to terminate this Agreement,
effective immediately upon sending written notice to CCRT and CAC.

 

(ii)                                  In the event CCRT or CAC fails to provide
Accounts Owner with a Non-Program Violation Notice within ten (10) Business Days
of the Non-Program Violation Date, in addition to the other remedies set forth
herein, Accounts Owner shall have the right to terminate this Agreement,
effective immediately upon sending written notice to CCRT and CAC.

 

(iii)                               In the event CCRT or CAC fails to replenish
the Letter of Credit for any amount drawn pursuant to Section 4.13(h) within the
time period specified therein, in addition to the other remedies set forth
herein, Accounts Owner shall have the right to terminate this Agreement,
effective immediately upon sending written notice to CCRT and CAC.

 

28

--------------------------------------------------------------------------------


 

(iv)                              Upon termination of this Agreement pursuant to
this Section 4.13(f), Accounts Owner shall be entitled to rely on the
protections provided by Section 4.13(e) and refuse to permit any offers for new
Accounts to be made during the Wind Down Period.

 

(v)                                 Upon termination of this Agreement pursuant
to this Section 4.13(f), each of the Parties shall have the rights and
obligations set forth in Section 14.05.

 

(g)                                 Intentional Violations.  Notwithstanding any
other provision contained in this Section 4.13 and in addition to any other
rights and remedies set forth herein or otherwise available, if Accounts Owner
in its sole discretion reasonably determines that CCRT or CAC has intentionally
violated a Non-Program Prohibition or that such violation has occurred due to
the gross negligence or willful misconduct of CCRT or CAC, Accounts Owner shall
be entitled, effective upon written notice to CCRT and CAC, to refuse to permit
any offers or solicitations for new Accounts to be made.

 

(h)                                 Liquidated Damages Payment and Letter of
Credit Draw.  CCRT shall pay Accounts Owner for any liquidated damages due under
this Section 4.13 and for any costs and expenses incurred by Accounts Owner
reimbursable by CCRT pursuant to Section 4.13(e) within two (2) Business Days of
a written request for payment from Accounts Owner.  In the event CCRT fails to
pay such amounts as provided herein, Accounts Owner may immediately access the
Letter of Credit for any liquidated damages due under this Section 4.13 and for
any costs and expenses incurred by Accounts Owner with respect to any corrective
action reimbursable by CCRT pursuant to Section 4.13(e).  CCRT shall be
responsible for replenishing any such amounts drawn upon within a period of
three (3) Business Days and provide Accounts Owner confirmation from the Letter
of Credit bank that the amount of the Letter of Credit has been replenished by
an amount corresponding to the amount drawn by Accounts Owner.

 

(i)                                     Acknowledgement of Reasonableness of
Liquidated Damages.  CCRT and CAC recognize and acknowledge that the liquidated
damages provided for in this Section 4.13 are difficult or impossible to
calculate and therefore the liquidated damages set forth herein represent the
Parties’ best estimate of the damages Accounts Owner will incur as a result of
any breach by CCRT or CAC of the Non-Program Prohibitions set forth in this
Section 4.13 and that payment of such liquidated damages amounts represent a
reasonable estimate of the total net detriment that Accounts Owner would suffer
in the event that CCRT or CAC breaches the Non-Program Prohibitions of this
Section 4.13.  CCRT and CAC recognize and acknowledge that any such liquidated
damages amount is not intended as a forfeiture or penalty, but is intended to
constitute liquidated damages to Accounts Owner.

 

(j)                                     Remedies Cumulative.  Nothing contained
in this Section 4.13 shall be deemed or construed or serve to limit Account’s
Owner right to any other remedies available hereunder or waive or affect CCRT’s
indemnity obligations and Accounts Owner’s rights to those indemnity obligations
under this Agreement.

 

(k)                                  Equitable Relief.  CCRT and CAC recognize
and acknowledge that Accounts Owner will suffer irreparable injury in the event
of any breach of this Section 4.13 and that therefore the remedy at law for any
breach or threatened breach of any such provision will

 

29

--------------------------------------------------------------------------------


 

be inadequate.  Accordingly, upon a breach or threatened breach of any such
provision by CCRT, the Accounts Owner shall, in addition and without prejudice
to any other rights and remedies it may have, be entitled as a matter of right,
without proof of actual damages, to seek specific performance of such provision
and to such other injunctive or equitable relief (without requirement of posting
any bond) to enforce or prevent any violation (whether anticipatory, continuing
or future) of such provision.

 

Section 4.14.                                                     Subcontracting
and Access Rights.

 

(a)                                  Subcontracting.  CCRT shall be permitted to
subcontract any services; provided, however, that the subcontracting of
material, principal servicing functions, including the services listed on the
Service Level Standards, shall be permitted only upon prior approval of Accounts
Owner pursuant to the terms of the Compliance Plan.  At all times that CCRT is
performing services, or subcontracting such services, CCRT shall remain
primarily responsible for the Service Level Standards and compliance in all
respects with all applicable Requirements of Law and Operating Rules, without
regard to whether any service in issue is subcontracted.

 

(b)                                 Accounts Owner Information Rights.  Upon the
written request of Accounts Owner, CCRT shall provide Accounts Owner with a list
of all Service Providers with whom CCRT has a relationship that directly relates
to the Accounts and the performance by CCRT of its material obligations under
this Agreement.  At the written request of Accounts Owner, CCRT shall provide
such reasonable additional information with respect to any Service Provider and
otherwise reasonably cooperate with Accounts Owner as may be necessary or
appropriate to allow Accounts Owner to determine whether the manner in which
such Service Provider provides services in connection with the Accounts complies
with applicable Requirements of Law and Operating Rules and the terms of this
Agreement.

 

(c)                                  Accounts Owner Step In Rights.  Upon the
occurrence of an Event of Default, Accounts Owner shall have the right to assume
all of CCRT’s rights in any contractual arrangement with any Service Providers. 
CCRT shall execute the form of authorization set forth in Exhibit J authorizing
Accounts Owner to exercise the rights of CCRT under such agreement, including
the right to terminate such agreement.  CCRT shall be responsible for any
termination or other fees due under such agreement in the event Accounts Owner
terminates such agreement.

 

Section 4.15.                                                     Credit Card
Association Compliance.  CCRT shall ensure that its services hereunder and any
services performed by its Service Providers comply with all applicable Operating
Rules and any other requirements imposed by any credit card association or card
sponsoring entity whose cards are included in the Program.  CCRT shall be
responsible for any fees imposed by any such credit card association or credit
card sponsoring entity and for any fines or penalties for CCRT’s or its Service
Providers’ failure to comply with the applicable Operating Rules and any other
requirements imposed by such association or entity to the extent such fines or
penalties are attributable to CCRT or its Service Providers.

 

[END OF ARTICLE IV]

 

30

--------------------------------------------------------------------------------


 

ARTICLE V
RECEIVABLES PURCHASER RIGHTS & OBLIGATIONS

 

Section 5.01.                                                     Receivables
Purchaser Obligations.

 

(a)                                  Purchase of Receivables.

 

(i)                                     CCRT Purchases.  Accounts Owner does
hereby sell, transfer, assign, set over and otherwise convey to CCRT, without
recourse except as provided herein, and CCRT does hereby purchase, on a daily
basis,  one hundred percent (100%) of the Originated Account Receivables in
excess of the Aggregate Retained Amount (including all collections and payments
with respect to, and all proceeds of, such Originated Account Receivables).  For
purposes of this Section 5.01(a)(i), the “Purchase Price” shall be equal to one
hundred percent (100%) of the daily Settlement Amount related to such day’s
originated Originated Account Receivables in excess of the Aggregate Retained
Amount.  Accounts Owner and CCRT intend that the conveyance to CCRT of Accounts
Owner’s right, title and interest in and to such Originated Account Receivables
shall constitute a sale and not a secured borrowing, including for accounting
purposes.  To the extent, however, that such conveyance does not constitute a
sale, Accounts Owner hereby grants to CCRT a security interest in all of its
right, title and interest, whether now owned or hereafter acquired, in, to and
under the Originated Account Receivables and the proceeds thereof.  CCRT shall
provide Accounts Owner daily with a report setting forth the calculation of all
amounts due under this Section 5.01(a)(i).

 

(ii)                                  CAC Purchases.  Accounts Owner does hereby
sell, transfer, assign, set over and otherwise convey to CAC, without recourse
except as provided herein, and CAC does hereby purchase, on a daily basis, one
hundred percent (100%) of the Acquired Account Receivables in excess of the
Aggregate Retained Amount (including all collections and payments with respect
to, and all proceeds of, such Acquired Account Receivables).  For purposes of
this Section 5.01(a)(ii), the “Purchase Price” shall be equal to one hundred
percent (100%) of the daily Settlement Amount related to such day’s originated
Acquired Account Receivables in excess of the Aggregate Retained Amount. 
Accounts Owner and CAC intend that the conveyance to CAC of Accounts Owner’s
right, title and interest in and to such Acquired Account Receivables shall
constitute a sale and not a secured borrowing, including for accounting
purposes.  To the extent, however, that such conveyance does not constitute a
sale, Accounts Owner hereby grants to CAC a security interest in all of its
right, title and interest, whether now owned or hereafter acquired, in, to and
under the Acquired Account Receivables and the proceeds thereof.  CCRT shall
provide Accounts Owner daily with a report setting forth the calculation of all
amounts due under this Section 5.01(a)(ii).

 

(b)                                 Settlement Procedures.

 

(i)                                     Settlement for Visa, MasterCard, the
Federal Reserve (only for convenience checks) and any applicable card
association or credit card sponsoring entity shall each be undertaken separately
no later than 2:00 p.m. (Eastern time) on each Business Day.  Accounts Owner
shall notify by facsimile transmission the Chief Financial Officer or such
officer’s designee at each Receivables Purchaser of each Settlement Amount due
to or owed by such Receivables Purchaser for transactions pursuant to
Section 5.01(a) above.  Payments due

 

31

--------------------------------------------------------------------------------


 

for any day shall be made by the appropriate Party by wire transfer no later
than 4:00 p.m. (Eastern time), unless Accounts Owner is late in notifying the
applicable Receivables Purchaser of the Settlement Amount due for any day, in
which case the appropriate Party shall use all reasonable efforts to send the
wire transfer within the time period set forth above or as soon thereafter as
possible, but in any event no later than 5:00 p.m. (Eastern time) of the next
Business Day following such Receivables Purchaser’s receipt of notice from
Accounts Owner.  In the event the wire transfer of the full Purchase Price due
from such Receivables Purchaser is not received by Accounts Owner by 3:00 p.m.
(Eastern time) of the next Business Day following such Receivables Purchaser’s
receipt of notice from Accounts Owner, Accounts Owner may immediately access the
Letter of Credit for such past due amount.  The delay until 3:00 p.m. (Eastern
time) of the next Business Day shall only apply to the first day’s failure to
receive the full Purchase Price from such Receivables Purchaser due within a six
(6) month period and does not apply to any subsequent day’s failure by such
Receivables Purchaser within such six (6) month period.  For any subsequent
days’ failure within such six (6) month period, Accounts Owner shall be entitled
to immediately access the Letter of Credit for the sum of the past due amount,
plus a fee of ten thousand dollars ($10,000.00).  The Parties acknowledge and
agree that from time to time, Accounts Owner, in its sole discretion may, but
shall have no obligation to, delay exercising its right to immediately access
the Letter of Credit for any past due amount pursuant to this
Section 5.01(b)(i).  In no event shall any such delay be deemed to be a waiver
by Accounts Owner of the right to (A) immediately access the Letter of Credit at
any time prior to payment of such past amounts due, (B) to receive payment of
all such amounts when due or (C) to immediately access amounts under the Letter
of Credit for any such amounts that subsequently become past due.

 

(ii)                                  The Party receiving payment shall promptly
notify the Party sending payment by facsimile or written electronic transmission
if any such required payment is not received when due and shall use reasonable
efforts to provide such notice to the Party sending payment by 5:30 p.m.
(Eastern time) of the due date but in no event shall such notice be given later
than 12:30 p.m. (Eastern time) of the Business Day following said due date.

 

(c)                                  Dispute and Letter of Credit Draw.

 

(i)                                     In the event a Receivables Purchaser has
reason to dispute the accuracy of the Settlement Amount reported by Accounts
Owner for any day, such Receivables Purchaser shall promptly so notify Accounts
Owner, but such notice shall not effect any Party’s obligation for timely
payment of the Settlement Amount as noticed by Accounts Owner.

 

(ii)                                  In the event it is determined that a
Receivables Purchaser was correct in disputing the accuracy of the Settlement
Amount for a given day, or if Accounts Owner shall fail for any other reason to
properly remit the Settlement Amount due for any given day to such Receivables
Purchaser, Accounts Owner shall promptly remit to such Receivables Purchaser
(A) the amount due such Receivables Purchaser with interest thereon computed at
the rate of three (3) percentage points above the Accounts Owner “Prime Rate” in
effect on the date said sum was first due, or (B) one hundred dollars ($100.00),
whichever is greater.

 

(iii)                               If a Receivables Purchaser shall fail for
any reason to remit to Accounts Owner the Settlement Amount due for any given
day, then such Receivables Purchaser

 

32

--------------------------------------------------------------------------------


 

shall promptly remit to Accounts Owner the amount due Accounts Owner with
interest thereon from the date such sum was due until the date the Settlement
Amount is paid, computed at the rate of three (3) percentage points above the
Accounts Owner Prime Rate in effect on the date said sum was first due. 
However, if a Receivables Purchaser makes a payment under this provision and
Accounts Owner uses the Letter of Credit to satisfy the Purchase Price due from
such Receivables Purchaser then Accounts Owner shall (A) have the right to
retain such duplicate payment by such Receivables Purchaser as security for such
Receivables Purchaser’s obligations under this Agreement until receipt by
Accounts Owner of written confirmation from the Letter of Credit bank that the
amount of the Letter of Credit has been replenished by an amount corresponding
to such Receivables Purchaser’s duplicate payment, and, upon receipt of such
confirmation, Accounts Owner shall promptly remit to such Receivables Purchaser
the amount due such Receivables Purchaser and (B) if Accounts Owner’s remittance
is made more than one (1) Business Day following the receipt by Accounts Owner
of such confirmation, with (1) interest thereon computed at the rate of three
(3) percentage points above the Accounts Owner Prime Rate in effect on the date
said sum was paid in duplicate, for each full Business Day between the receipt
by Accounts Owner of such confirmation and Accounts Owner’s remittance, or
(2) one hundred dollars ($100.00), whichever is greater.

 

(iv)                              If a Receivables Purchaser fails on any given
day to pay the Purchase Price due from such Receivables Purchaser indicated by
Accounts Owner, as provided hereunder, even in the event such Receivables
Purchaser disputes such amount, and such failure is not cured within five
(5) Business Days from the date such Receivables Purchaser receives notification
of nonpayment, Accounts Owner may (but need not and without waiver of its
rights), in addition to any other rights and remedies it may have, upon notice
to applicable Receivables Purchaser sell to any third party any interest in the
applicable Receivables that such Receivables Purchaser failed to purchase;
provided, however, that Accounts Owner shall not sell any interest in the
applicable Receivables until it shall have utilized all funds available under
the Letter of Credit to purchase the applicable Receivables for such Receivables
Purchaser’s account.

 

(d)                                 Account Ownership.  Accounts Owner shall
remain the owner of all Accounts, notwithstanding any sale of any Receivables to
a Receivables Purchaser or a third party, under this Section 5.01.  Neither
Receivables Purchaser shall be deemed to have assumed any obligations of
Accounts Owner with respect to the Accounts by virtue of any purchase of an
interest in Receivables hereunder.  Except as otherwise provided herein,
Accounts Owner shall not sell any Receivables or any interest therein to any
third party without the prior written consent of the applicable Receivables
Purchaser.

 

(e)                                  Additional Documentation.  The sale of
Receivables contemplated in Section 5.01(a) shall occur upon settlement therefor
by or on behalf of the applicable Receivables Purchaser and no additional
documents shall be required by the Parties to effect any such sale. 
Notwithstanding the foregoing, if, in the reasonable judgment of a Party, in
connection with any such purchase and sale, any additional instrument, document,
or certificate is required to further evidence such purchase and sale, the other
Party shall execute and deliver any such document.

 

(f)                                    Full Purchase Price.  The Parties
acknowledge that notwithstanding references in this Agreement to the Settlement
Amount, the payment due for any day from a

 

33

--------------------------------------------------------------------------------


 

Receivables Purchaser shall include the full Purchase Price for Receivables sold
to such Receivables Purchaser.  The Parties further acknowledge and agree that
any proceeds, or other collections or other accounts related to the Receivables
purchased by a Receivables Purchaser shall not be reduced by any amounts owed by
such Receivables Purchaser in respect of the Purchase Price of Receivables sold
to such Receivables Purchaser, and such proceeds shall be deposited daily into
an account or accounts as designated by such Receivables Purchaser.

 

Section 5.02.                                                     Regulatory
Inspections.  Each Receivables Purchaser shall make available its facilities,
personnel and records for examination or audit (a) when requested by
Governmental Authorities with jurisdiction over Accounts Owner (including the
Federal Deposit Insurance Corporation and the Georgia Commissioner of Banking)
or (b) when required by any applicable card association or credit card
sponsoring entity in accordance with its Operating Rules.

 

[END OF ARTICLE V]

 

34

--------------------------------------------------------------------------------


 

ARTICLE VI
FINANCIAL PROVISIONS

 

Section 6.01.                                                     Deposit. 
Throughout the Term, CCRT shall maintain at Accounts Owner a non-interest
bearing deposit of one million dollars ($1,000,000.00) (the “Deposit”).  Such
Deposit shall be refundable to CCRT and paid to CCRT by Accounts Owner after
termination of this Agreement, after all amounts due to Accounts Owner pursuant
to this Agreement have been paid, but in no event earlier than thirty (30) days
following termination of this Agreement.  The Deposit shall bear interest at
Accounts Owner’s Prime Rate from the date of termination of this Agreement until
the Deposit is refunded to CCRT.

 

Section 6.02.                                                     Letter of
Credit.  Commencing within thirty (30) days of the Effective Date and thereafter
during the Term, CCRT shall maintain an irrevocable letter of credit in the
amount of ten million dollars ($10,000,000.00) (such letter and any replacement
or additional letters are collectively referred to as “Letter of Credit”) in
favor of Accounts Owner with a financial institution approved by Accounts Owner
to secure its obligations under this Agreement.  The Letter of Credit shall be
substantially in the form attached as Exhibit F.  The Letter of Credit shall be
irrevocable through the termination of this Agreement and thereafter until
Accounts Owner shall no longer own any of the Accounts.  In the event the Letter
of Credit is not renewed prior to five (5) Business Days before its expiration,
Accounts Owner may draw down the entire amount of the Letter of Credit, and hold
such funds as collateral in an interest bearing account designated by Accounts
Owner (with interest at a rate equal to the monthly LIBOR rate as published in
the Wall Street Journal), and may apply such funds to any amounts due Accounts
Owner hereunder.

 

Section 6.03.                                                     Debt Waiver
Program Fee.  For the services CCRT provides to Accounts Owner in connection
with the Debt Waiver Program, CCRT shall receive each month a debt waiver
servicing and administration fee equal to the net revenue from the Debt Waiver
Program for the month minus a bank origination percentage of two percent (2%) of
net revenue from the Debt Wavier Program for that month; provided, however, that
the bank origination percentage shall increase to four percent (4%) once
reserves are sufficient to cover the cancellation risk and Accounts Owner
converts its program to a self-insured arrangement from a contractual liability
insurance arrangement.  In no event, however, shall such origination percentage
exceed twenty thousand dollars ($20,000.00) in any month.  CCRT shall deliver
monthly reports showing net revenues, cancellation risk revenues and other
program information in mutually agreeable format.

 

Section 6.04.                                                     Other Fees. 
Commencing on the Effective Date, CCRT shall also pay Accounts Owner the fees
set forth in Exhibit J.

 

Section 6.05.                                                     Interest on
Late Payments.  In the event CCRT does not pay Accounts Owner the full amount of
fees due under Sections 6.03 and 6.04 within forty five (45) days of the
applicable date such payment is due, CCRT shall be assessed interest charges on
the outstanding amounts at the monthly rate of one and one half percent (1.5%).

 

Section 6.06.                                                     Payments After
Termination.  Termination of this Agreement shall not terminate CCRT’s
obligation to pay Accounts Owner for all services or other performance

 

35

--------------------------------------------------------------------------------


 

and for all expenses incurred under or in connection with this Agreement,
whether performed or incurred before or after such termination.

 

Section 6.07.                                                     Non-Credit
Revenue on Accounts.

 

(a)                                  Benefits.  CCRT shall, at its own expense
and at no cost to Accounts Owner, arrange for third parties to provide Benefits
to Cardholders in connection with the Program.

 

(b)                                 Solicitation.  CCRT shall be entitled, at
its own expense, to solicit Cardholders for goods and services, including
Benefits, and to place Materials in communications by Accounts Owner to
Cardholders.  No Materials may be distributed by CCRT without the approval of
Accounts Owner.

 

(c)                                  Inserts.  CCRT shall meet all applicable
standards and requirements in connection with inserts in periodic statements and
shall comply with applicable Requirements of Laws and Operating Rules in
connection therewith.

 

(d)                                 Income.  CCRT shall be entitled to retain
all income and fees, if any, resulting from the foregoing Benefits,
solicitations, and promotions.

 

Section 6.08.                                                     Rebates and
Fees.  Any rebates, marketing fees, revenues or other fees or discounts
(including any interchange fees) that are paid or granted by VISA, MasterCard,
or any other applicable card association or credit card sponsoring entity to
Accounts Owner with respect, or apportionable, to Accounts shall be paid over to
the applicable Receivables Purchaser as additional consideration under this
Agreement net of, with respect to VISA, any Visa Base 1 or Base 2 billings to
Accounts Owner, or with respect to MasterCard, any INET or INAS, with respect,
or apportionable, as to each, to Accounts.

 

36

--------------------------------------------------------------------------------


 

Section 6.09.                                                     State Tax
Assessments.  In the event that Accounts Owner is or may be liable for State
Tax, Accounts Owner shall notify CCRT and provide appropriate information
concerning the State Tax to allow CCRT to verify the amount of the State Tax and
its relationship to activities undertaken pursuant to the Program.  CCRT shall
reimburse Accounts Owner for such State Tax amount, by the later of thirty (30)
days after the date CCRT receives notice from Accounts Owner or thirty (30) days
after the State Tax is due.  The Parties shall consult in good faith regarding
how the State Tax may be challenged or minimized in a commercially reasonable
manner; provided, however, that Accounts Owner shall retain in its sole
discretion the right to control all fillings made in connection with such State
Tax.  In the event that Accounts Owner receives reimbursement or credit for any
portion of an amount of State Tax paid by CCRT, Accounts Owner shall promptly
pay CCRT for the amount of such reimbursement or credit.  “State Tax” shall mean
any assessment for any state or local corporate income and Franchise taxes or
similar charges imposed on or measured with respect to Accounts Owner’s net or
gross income, gross receipts, capital stock, or net worth that relate to
activities undertaken pursuant to the Program, excluding any state or local
taxes imposed on Accounts Owner with respect to fees it receives under
Section 6.03 and 6.04 and any taxes or charges unrelated to activities
undertaken pursuant to the Program, even if Accounts Owner would not have been
required to pay such taxes or charges but for its participation in the Program.

 

[END OF ARTICLE VI]

 

37

--------------------------------------------------------------------------------


 

ARTICLE VII
REPRESENTATIONS & WARRANTIES

 

Section 7.01.                                                    
Representations and Warranties of Accounts Owner.  Accounts Owner hereby
represents and warrants to, and agrees with, CCRT and CAC that:

 

(a)                                  Organization.  Accounts Owner is a bank
duly organized, validly existing and in good standing under the laws of the
State of Georgia.

 

(b)                                 FDIC Membership.  Accounts Owner is, and at
all times during the Term hereof will remain, a member of the Federal Deposit
Insurance Corporation.

 

(c)                                  Capacity; Authority; Validity.  Accounts
Owner has all necessary power and authority to make, execute and deliver this
Agreement and the Related Agreements to which Accounts Owner is a party and to
perform all of the obligations to be performed by it under this Agreement and
the Related Agreements to which Accounts Owner is a party.  The making,
execution, delivery and performance of this Agreement and the Related Agreements
to which Accounts Owner is a party and the consummation by Accounts Owner of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action of Accounts Owner.  This Agreement
and the Related Agreements to which Accounts Owner is a party have been duly and
validly executed and delivered by Accounts Owner and, assuming the due
authorization, execution and delivery hereof and thereof by the other parties
thereto, this Agreement and the Related Agreements to which Accounts Owner is a
party will constitute the valid, legal and binding obligations of Accounts
Owner, enforceable against Accounts Owner in accordance with their respective
terms (except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship, and other laws
relating to or affecting creditors’ rights generally and by general equity
principles).

 

(d)                                 Conflicts; Defaults.  Neither the execution
and delivery of this Agreement and the Related Agreements to which the Accounts
Owner is a party nor the consummation of the transactions contemplated hereby or
thereby by Accounts Owner will (i) conflict with, result in the breach of,
constitute a default under or accelerate the performance provided by, the terms
of any order, law, regulation, contract, indenture, mortgage, instrument,
commitment, judgment or decree to which Accounts Owner is a party or by which
Accounts Owner is bound, except such conflicts, breaches, defaults or
accelerations that would not have, individually or in the aggregate, a material
adverse effect on Accounts Owner or (ii) violate the articles of incorporation
or bylaws, or any other equivalent organizational document of Accounts Owner.

 

(e)                                  Consents.  Neither the execution and
delivery of this Agreement and the Related Agreements to which Accounts Owner is
a party, nor the consummation of the transactions contemplated hereby and
thereby by Accounts Owner will (i) require any consent, approval, authorization,
registration or filing under any law, regulation, judgment, order, writ, decree,
permit, license or agreement to which Accounts Owner is a party, or (ii) require
the consent or approval of any other party to any contract, instrument or
commitment to which Accounts Owner is a party, other than (A) consents,
approvals, authorizations, registrations or filings with any Governmental
Authority, which have been or will be obtained or made prior to

 

38

--------------------------------------------------------------------------------


 

or on the Effective Date and (B) where the failure to obtain such consents,
approvals, authorizations or registrations or to make such filings would not
have a material adverse effect on Accounts Owner.  Any such consent, approval,
authorization, registration or filing that has been obtained, effected or given
is in full force and effect.  Accounts Owner is not subject to any agreement
with any Governmental Authority which would prevent the consummation by it of
the transactions contemplated by this Agreement and the Related Agreements to
which Accounts Owner is a party.  Accounts Owner is not in default under, and no
event has occurred which with the lapse of time or action by a third party could
result in a default under, the terms of any judgment, order, writ, decree,
permit or license of any agency of any government or court, whether federal,
state, municipal or local and whether at law or in equity, which would
reasonably be expected to have a material adverse effect on Accounts Owner.

 

(f)                                    Litigation.  There is no action, suit,
proceeding, claim, or other litigation, or any investigation by any Governmental
Authority, pending, or, to Accounts Owner’s Knowledge, any action, suit,
proceeding, claim, or other litigation or any investigation by any Governmental
Authority threatened, against Accounts Owner or any of its Affiliates that has
had or would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on Accounts Owner.

 

(g)                                 Insolvency.  Accounts Owner did not enter
into the transactions contemplated by this Agreement or any Related Agreement to
which Accounts Owner is a party (i) in contemplation of its insolvency,
(ii) after committing an act of insolvency, (iii) with a view to preferring one
creditor over another or to preventing the application of its assets in the
manner required by applicable law or regulations, or (iv) with intent to hinder,
delay or defraud itself or any of its creditors.

 

(h)                                 Compliance with Laws and Operating Rules. 
Accounts Owner has in effect on the date hereof all qualifications required
under all applicable Requirements of Law and Operating Rules to perform its
obligations hereunder, and is in material compliance with such Requirements of
Laws and Operating Rules.

 

(i)                                     Accuracy of Representations and
Warranties.  The representations and warranties of Accounts Owner contained
herein shall be true and correct in all material respects, in each case on and
as of the date of this Agreement and the Effective Date as though made on and as
of such time.

 

Section 7.02.                                                    
Representations and Warranties of CCRT.  As of the date hereof, CCRT hereby
represents and warrants to, and agrees with, CAC and Accounts Owner as of the
date hereof that:

 

(a)                                  Organization.  CCRT is a corporation, duly
organized and validly existing and in good standing under the laws of the State
of Georgia.

 

(b)                                 Capacity; Authority; Validity.  CCRT has all
necessary power and authority to make, execute and deliver this Agreement and
the Related Agreements to which it is a party and to perform all of the
obligations to be performed by it under this Agreement and the Related
Agreements to which CCRT is a party.  The making, execution, delivery and

 

39

--------------------------------------------------------------------------------


 

performance of this Agreement and the Related Agreements to which CCRT is a
party and the consummation by CCRT of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action
of CCRT.  This Agreement and the Related Agreements to which CCRT is a party
have been duly and validly executed and delivered by CCRT and, assuming the due
authorization, execution and delivery hereof and thereof by the other parties
thereto, this Agreement and the Related Agreements to which CCRT is a party will
constitute the valid, legal and binding obligations of CCRT, enforceable against
CCRT in accordance with their respective terms (except as such enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship, and other laws relating to or affecting creditors’ rights
generally and by general equity principles).

 

(c)                                  Conflicts; Defaults.  Neither the execution
and delivery of this Agreement and the Related Agreements to which CCRT is a
party by CCRT nor the consummation of the transactions contemplated hereby or
thereby by CCRT will (i) conflict with, result in the breach of, constitute a
default under or accelerate the performance provided by, the terms of any order,
law, regulation, contract, indenture, mortgage, instrument, commitment, judgment
or decree to which CCRT is a party or by which CCRT is bound, except such
conflicts, breaches, defaults or accelerations that would not have, individually
or in the aggregate, a material adverse effect on CCRT or (ii) violate the
articles of incorporation or bylaws, or any other equivalent organizational
document of CCRT.

 

(d)                                 Consents.  Neither the execution and
delivery of this Agreement and the Related Agreements to which CCRT is a party,
nor the consummation of the transactions contemplated hereby and thereby by CCRT
will (i) require any consent, approval, authorization, registration or filing
under any law, regulation, judgment, order, writ, decree, permit, license or
agreement to which CCRT is a party or (ii) require the consent or approval of
any other party to any contract, instrument or commitment to which CCRT is a
party, other than (A) consents, approvals, authorizations, registrations or
filings with any Governmental Authority, which have been or will be obtained or
made prior to or on the Effective Date and (B) where the failure to obtain such
consents, approvals, authorizations or registrations or to make such filings
would not have a material adverse effect on CCRT.  Any such consent, approval,
authorization, registration or filing that has been obtained, effected or given
is in full force and effect.  CCRT is not subject to any agreement with any
Governmental Authority which would prevent the consummation by it of the
transactions contemplated by this Agreement and the Related Agreements to which
CCRT is a party.  CCRT is not in default under, and no event has occurred which
with the lapse of time or action by a third party could result in a default
under, the terms of any judgment, order, writ, decree, permit or license of any
agency of any government or court, whether federal, state, municipal or local
and whether at law or in equity, which would reasonably be expected to have a
material adverse effect on CCRT.

 

(e)                                  Litigation.  There is no action, suit,
proceeding, claim, or other litigation, or any investigation by any Governmental
Authority, pending, or, to CCRT’s Knowledge, any action, suit, proceeding,
claim, or other litigation or any investigation by any Governmental Authority
threatened, against CCRT or any of its Affiliates that has had or would
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on CCRT.

 

40

--------------------------------------------------------------------------------


 

(f)                                    Compliance with Laws and Operating
Rules.  CCRT has in effect on the date hereof all qualifications required under
all applicable Requirements of Law and Operating Rules in order to properly
service the Accounts and the Receivables and to perform its obligations
hereunder, and is in material compliance with such Requirements of Law and
Operating Rules.

 

(g)                                 Maintenance of Accounts.  CCRT has performed
its servicing obligations with respect to the Accounts under the Original
Affinity Agreement and the Original Facilities Agreement in compliance with all
applicable Requirements of Law and Operating Rules.

 

(h)                                 Business Continuity and Recovery Standards. 
In accordance with the requirements set forth in Exhibit E, CCRT maintains a
plan that complies with the Business Continuity and Recovery Standards to be
implemented in the event a disaster disrupts or impairs its production business
or operations and maintains a back-up, disaster recovery and off-site storage
capabilities to assure business continuity and recovery.

 

(i)                                     CompuCredit Marks.  The CompuCredit
Marks licensed to Accounts Owner pursuant to Section 9.02 do not infringe upon
the rights of any third party.

 

(j)                                     Accuracy of Representations and
Warranties.  The representations and warranties of CCRT contained herein shall
be true and correct in all material respects, in each case on and as of the date
of this Agreement and the Effective Date as though made on and as of such time.

 

Section 7.03.                                                    
Representations and Warranties of CAC.  As of the date hereof, CAC hereby
represents and warrants to, and agrees with, Accounts Owner and CCRT that:

 

(a)                                  Organization.  CAC is a Nevada corporation,
duly organized and validly existing and in good standing under the laws of the
State of Nevada.

 

(b)                                 Capacity, Authority, Validity.  CAC has all
necessary power and authority to make, execute and deliver this Agreement and
the Related Agreements to which CAC is a party and to perform all of the
obligations to be performed by it under this Agreement and the Related
Agreements to which CAC is a party.  The making, execution, delivery and
performance of this Agreement and the Related Agreements and the consummation by
CAC of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action of CAC.  This Agreement and
the Related Agreements to which CAC is a party have been duly and validly
executed and delivered by CAC, and, assuming the due authorization, execution
and delivery hereof and thereof by the other parties thereto, this Agreement and
the Related Agreements to which CAC is a party will constitute the valid, legal
and binding obligations of CAC, enforceable against CAC in accordance with their
respective terms (except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship, and other
laws relating to or affecting creditors’ rights generally and by general equity
principles).

 

(c)                                  Conflicts; Defaults.  Neither the execution
and delivery of this Agreement and the Related Agreements to which CAC is a
party by CAC nor the consummation of the transactions contemplated hereby or
thereby by CAC will (i) conflict with, result in the breach

 

41

--------------------------------------------------------------------------------


 

of, constitute a default under or accelerate the performance provided by, the
terms of any order, law, regulation, contract, indenture, mortgage, instrument,
commitment, judgment or decree to which CAC is a party or by which CAC is bound,
except such conflicts, breaches, defaults or accelerations that would not have,
individually or in the aggregate, a material adverse effect on CAC or
(ii) violate the articles of incorporation or bylaws, or any other equivalent
organizational document of CAC.

 

(d)                                 Consents.  Neither the execution and
delivery of this Agreement and the Related Agreements to which CAC is a party by
CAC, nor the consummation of the transactions contemplated hereby and thereby by
CAC  will (i) require any consent, approval, authorization, registration or
filing under any law, regulation, judgment, order, writ, decree, permit, license
or agreement to which CAC is a party or (ii) require the consent or approval of
any other party to any contract, instrument or commitment to which CAC is a
party, other than (A) consents, approvals, authorizations, registrations or
filings with any Governmental Authority, which have been or will be obtained or
made prior to or on the Effective Date and (B) where the failure to obtain such
consents, approvals, authorizations or registrations or to make such filings
would not have a material adverse effect on CAC.  Any such consent, approval,
authorization, registration or filing that has been obtained, effected or given
is in full force and effect.  CAC is not subject to any agreement with any
Governmental Authority which would prevent the consummation by it of the
transactions contemplated by this Agreement and the Related Agreements to which
CAC is a party.  CAC is not in default under, and no event has occurred which
with the lapse of time or action by a third party could result in a default
under, the terms of any judgment, order, writ, decree, permit or license of any
agency of any government or court, whether federal, state, municipal or local
and whether at law or in equity, which would reasonably be expected to have a
material adverse effect on CAC.

 

(e)                                  Litigation.  There is no action, suit,
proceeding, claim, or other litigation, or any investigation by any Governmental
Authority, pending, or, to CAC’s Knowledge, any action, suit, proceeding, claim,
or other litigation or any investigation by any Governmental Authority
threatened, against CAC or any of its Affiliates that has had or would
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on CAC.

 

(f)                                    Compliance with Laws and Operating
Rules.  CAC has in effect on the date hereof all qualifications required under
all applicable Requirements of Law and Operating Rules in order to perform its
obligations hereunder, if any, and is in material compliance with such
Requirements of Law and Operating Rules.

 

(g)                                 Maintenance of Accounts.  CAC has performed
its obligations if any with respect to the Accounts under the Original Affinity
Agreement and Original Facilities Agreement in compliance with all applicable
Requirements of Law and Operating Rules.

 

(h)                                 Accuracy of Representations and Warranties. 
The representations and warranties of CAC contained herein shall be true and
correct in all material respects, in each case on and as of the date of this
Agreement and the Effective Date as though made on and as of such time.

 

[END OF ARTICLE VII]

 

42

--------------------------------------------------------------------------------


 

ARTICLE VIII
COVENANTS

 

Section 8.01.                                                     Mutual
Covenants and Agreements.  Each Party hereto covenants and agrees that:

 

(a)                                  Cooperation.  During the terms and for a
period that is five (5) years after the expiration or termination of this
Agreement, it shall cooperate with the other Parties hereto in furnishing any
information, or performing any action reasonably requested by a party hereto,
which information or action is necessary for the prompt consummation of the
transactions contemplated by this Agreement; provided, however, that the
foregoing (i) shall not require a Party to permit any inspection, or to disclose
any information, that would result in the disclosure of any trade secrets of
third parties, or trade secrets of a Party or any Affiliate of a Party unrelated
to the transactions contemplated by this Agreement, or violate any obligations
of a Party to any third party with respect to confidentiality if such Party
shall have used its reasonable best efforts to obtain the consent of such third
party to such inspection or disclosure and (ii) shall not require any disclosure
by a Party that shall, as a result of such disclosure, have the effect of
causing the waiver of any attorney-client privilege.

 

(b)                                 Other Required Information.  It shall
promptly furnish to the other Parties hereto all information as is required to
be set forth in any application or statement, or amendment thereto, to be filed
with any Governmental Authority, or is requested by any Governmental Authority
to be set forth therein, in connection with the regulatory approval or review of
the transactions contemplated by this Agreement.

 

(c)                                  Miscellaneous Agreements.  Subject to the
terms and conditions herein provided, each Party to this Agreement shall use its
reasonable best efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things necessary, appropriate or desirable hereunder and
under applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement.  Each Party shall use its
reasonable best efforts to obtain consents of all third parties and Governmental
Authorities necessary for the consummation of the transactions contemplated by
this Agreement.  The Parties and their respective officers, directors and/or
employees shall use their reasonable best efforts to take such further actions
subsequent to the date hereof as are reasonably necessary, appropriate or
desirable to carry out the purposes of this Agreement.

 

(d)                                 Preserve Accuracy of Representations and
Warranties.  Each Party hereto shall refrain from taking any action which would
render any representation or warranty of such Party contained in Article VII
inaccurate except to the extent such action is necessary under Requirements of
Law and Operating Rules, in which case the Party taking such action will use its
reasonable best efforts to inform the other Parties prior to taking such
required action.  Each Party shall promptly notify the other Parties of any
action, suit or proceeding known to it that shall be instituted or threatened
against such Party to restrain, prohibit or otherwise challenge the legality of
any transaction contemplated by this Agreement.

 

(e)                                  Notice of Material Developments.  Each
Party shall notify the other Parties as soon as practicable upon learning of
(i) the institution or threat of any material lawsuit,

 

43

--------------------------------------------------------------------------------


 

administrative action, proceeding, investigation or inquiry against CCRT or
Accounts Owner or otherwise relating to any Cardholder(s) or prospective
Cardholder(s) or Account(s), or (ii) any material claim or assertion, whether by
a Governmental Authority or Cardholder or prospective Cardholder or other Person
that any of the matters referred to in Section 4.02  fail to comply with any
applicable Requirements of Law, or (iii) any other material developments which
may affect any of the Accounts, Cardholders or prospective Cardholders or the
Program generally.

 

(f)                                    Recordkeeping.  Each Party shall maintain
books of account and records, in accordance with standard accounting practices
and procedures, of all financial transactions arising in connection with its
obligations pursuant to this Agreement for a period of not less than five
(5) years from the date last recorded or created, and after such time the other
Parties shall be offered a reasonable opportunity to take possession of such
records at the requesting Party’s expense prior to their destruction.  In
addition to and notwithstanding the foregoing, to the extent a Party has sole
possession of any records required to be maintained by the other Parties
pursuant to applicable Requirements of Law or Operating Rules, the Party with
possession shall maintain such records in such form and for such time periods as
are provided for in such Requirements of Law and Operating Rules.  Subject to
the first sentence of this Section 8.01(f), a Party may, at its own expenses and
upon reasonable prior notice to the other Parties, have full access to and the
right to inspect and copy the books and records of the other Parties relating to
services performed herein by that Party, and during the Term, each Party shall
furnish to the other Parties all such information concerning transactions and
services provided by it pursuant to this Agreement as that Party may reasonably
request.

 

Section 8.02.                                                     Covenants of
Accounts Owner.  Accounts Owner hereby covenants and agrees with CCRT and CAC as
follows:

 

(a)                                  Corporate Existence, Etc.  Accounts Owner
shall maintain in full force and effect its applicable bank charter and all
licenses and permits required to perform its obligations under this Agreement. 
Accounts Owner shall comply in all material respects with all Requirements of
Law and Operating Rules in connection with the performance of its obligations
under this Agreement.

 

(b)                                 Preservation of Accounts.  During the Term,
Accounts Owner shall not, directly or indirectly, transfer, sell or disclose to
any other Person any Cardholder List (whether in written or other form). 
Accounts Owner shall not, directly or indirectly, solicit Cardholders by using a
Cardholder List, in whole or in part, for any other credit card, or for any
other purpose, without the prior written consent of CCRT.  This
Section 8.02(b) shall not prohibit any transfer, sale or disclosure of the name,
address or telephone number of, or any solicitation of, any person of whose
existence Accounts Owner has or obtains knowledge otherwise than by reason of
Accounts Owner’s participation in this Agreement.

 

(c)                                  Sale of Accounts.  Except as provided in
this Agreement, Accounts Owner shall not sell or transfer any Account created
under the Program, or any interest therein, to any unaffiliated party without
the prior written consent of CCRT.

 

(d)                                 Adverse Action.  During the Term,
(i) Accounts Owner shall take no action (or fail to take any action) that would
serve to allow for the creation of a lien, pledge,

 

44

--------------------------------------------------------------------------------


 

security interest, or other encumbrance on any of the Receivables or Accounts,
(ii) Accounts Owner shall take no action (or fail to take any action) that could
result in Accounts Owner no longer being the lawful owner of the Accounts and
Receivables, and (iii) Accounts Owner shall take no action (or fail to take any
action) that could prevent Accounts Owner from having the absolute right and
authority to sell the Accounts and Receivables.

 

(e)                                  Credit Criteria.  Accounts Owner shall
exercise its commercially reasonable best efforts to secure from its loan and
underwriting committees, or their equivalent, the approval and ratification of
the Credit Criteria and ensure that the permanent records of Accounts Owner
reflect such approval and ratification.

 

(f)                                    Insolvency.  Accounts Owner will not
transfer any Receivable to Receivables Purchaser (i) in contemplation of its
insolvency, (ii) after committing an act of insolvency, (iii) with a view to
preferring one creditor over another or to preventing the application of its
assets in the manner required by applicable law or regulations, or (iv) with
intent to hinder, delay, or defraud itself or any of its creditors.

 

(g)                                 Official Records.  Each of this Agreement,
the Related Agreements to which Accounts Owner is a party, and all resolutions
and approvals of Accounts Owner relating thereto will be maintained by Accounts
Owner as an official record continuously from the time of its execution.

 

(h)                                 Obligations.  Accounts Owner shall perform
its obligations under this Agreement and the applicable Related Agreements in a
timely manner and with due care.

 

(i)                                     Other rights of CCRT.  Accounts Owner
shall not take any other action or fail to take any actions that would adversely
affect the rights of CCRT or CAC hereunder.

 

(j)                                     Compliance with Law.  In performing its
obligations under this Agreement, Accounts Owner will comply in all material
respects with all Requirements of Law, including Title V of the GLBA and its
implementing regulations, and Operating Rules.  Accounts Owner also will comply
with any written guidance from a banking agency that applies to the Accounts
Owner’s obligations under this Agreement.

 

Section 8.03.                                                     Covenants of
CCRT.  CCRT hereby covenants and agrees with Accounts Owner and CAC as follows:

 

(a)                                  Obligations.  CCRT will perform its
obligations under this Agreement and the applicable Related Agreements in a
timely manner and with due care.

 

(b)                                 Compliance with Law.  In performing its
obligations under this Agreement, CCRT will comply in all material respects with
all Requirements of Law, including Title V of the GLBA and its implementing
regulations, and Operating Rules.  CCRT also will comply with any written
guidance from a banking agency that applies to the Accounts Owner’s or CCRT’s
obligations under this Agreement.

 

45

--------------------------------------------------------------------------------


 

(c)                                  Other Rights of Accounts Owner.  CCRT will
not take any other action (or fail to take any action) with respect to the
Accounts that would adversely affect the rights of Accounts Owner as owner of
the Accounts.

 

Section 8.04.                                                     Covenants of
CAC.  CAC hereby covenants and agrees with Accounts Owner and CCRT as follows:

 

(a)                                  Obligations.  CAC will perform its
obligations under this Agreement and the applicable Related Agreements in a
timely manner and with due care.

 

(b)                                 Compliance with Law.  CAC will comply in all
material respects with all Requirements of Law, including Title V of the GLBA
and its implementing regulations.  CAC also will comply with any written
guidance from a banking agency that applies to the Accounts Owner’s or CAC’s
obligations under this Agreement.

 

(c)                                  Other Rights of Accounts Owner.  CAC will
not take any other action (or fail to take any action) with respect to the
Accounts that would adversely affect the rights of Accounts Owner as owner of
the Accounts.

 

[END OF ARTICLE VIII]

 

46

--------------------------------------------------------------------------------


 

ARTICLE IX
INTELLECTUAL PROPERTY

 

Section 9.01.                                                     Use of
Accounts Owner’s Name and Trademarks.

 

(a)                                  Accounts Owner License Grant.  Accounts
Owner hereby grants to CCRT and CAC and their Affiliates, as appropriate, a
non-exclusive, royalty-free, non-assignable right and license to use the
Accounts Owner name and trademarks provided in Exhibit G (“CB&T Marks”) as
necessary to fulfill CCRT’s or CAC’s obligations under this Agreement and the
Related Agreements.  Accounts Owner acknowledges and agrees that all Credit
Cards re-issued to Cardholders after the Effective Date shall include CB&T
Marks, subject to applicable Requirements of Law.  CCRT and CAC shall use CB&T
Marks (a) only in connection with the Accounts, (b) in a manner consistent with
the current practices of CCRT and CAC, (c) in the forms and formats approved by
Accounts Owners; and (d) except as specifically authorized in this Article IX,
shall not use the CB&T Marks without the Accounts Owner’s prior written
consent.  This license granted hereby shall expire at the end of the Wind Down
Period, or as otherwise required by applicable Requirements of Law.

 

(b)                                 Rights Reserved by Accounts Owner.  It is
expressly agreed that neither CCRT nor CAC is purchasing or acquiring any right,
title or interest in the CB&T Marks, or any portion thereof, of Accounts Owner
or its Affiliates.  CCRT and CAC acknowledge that Accounts Owner exclusively
owns the CB&T Marks and the goodwill related thereto and symbolized thereby. 
Without Accounts Owner’s prior written consent, neither CCRT nor CAC shall
combine the CB&T Marks with any other mark or term.  CCRT and CAC shall not use
the CB&T Marks in any manner which could reasonably be expected to materially
damage or diminish Accounts Owner’s goodwill related to the CB&T Marks.  CCRT
and CAC shall immediately upon receipt of written notice from Accounts Owner
cease any act or practice that is not permitted by this Article IX.

 

Section 9.02.                                                     Use of CCRT’s
Name and Trademarks.

 

(a)                                  CCRT License Grant.  CCRT hereby grants to
Accounts Owner and its Affiliates, as appropriate, a non-exclusive,
royalty-free, non-assignable right and license to use the CCRT’s names and its
trademarks, including the “Aspire” servicemark (the “CompuCredit Marks”) as
necessary to fulfill Accounts Owner’s obligations under this Agreement and the
Related Agreements.  Accounts Owners shall use the CompuCredit Marks (a) only in
connection with the Accounts, (b) in a manner consistent with the current
practices of Accounts Owner, (c) in the forms and formats approved by CCRT; and
(d) except as specifically authorized in this Article IX, shall not use the
CompuCredit Marks without the CCRT’s prior written consent.  This license
granted hereby shall expire at the end of the Wind Down Period, or as otherwise
required by applicable Requirements of Law.

 

(b)                                 Rights Reserved by CCRT.  It is expressly
agreed that Accounts Owner is not purchasing or acquiring any right, title or
interest in the CompuCredit Marks, or any portion thereof, of CCRT or its
Affiliates.  Accounts Owner acknowledges that CCRT exclusively owns the
CompuCredit Marks and the goodwill related thereto and symbolized thereby. 
Without CCRT’s prior written consent, Accounts Owner shall not combine the
CompuCredit Marks with

 

47

--------------------------------------------------------------------------------


 

any other mark or term.  Accounts Owner shall not use the CompuCredit Marks in
any manner which could reasonably be expected to materially damage or diminish
CCRT’s goodwill related to the CompuCredit Marks.  Accounts Owner shall
immediately upon receipt of written notice from CCRT cease any act or practice
that is not permitted by this Article IX.

 

[END OF ARTICLE IX]

 

48

--------------------------------------------------------------------------------


 

ARTICLE X
CONFIDENTIALITY

 

Section 10.01.                                               General
Confidentiality.

 

(a)                                  Confidential Information.  For purposes of
this Agreement, “Confidential Information” shall mean, with respect to a Party,
any of the following:  (i) information that is provided by or on behalf of the
Party to another Party or its agents in connection with obligations set forth in
this Agreement; or (ii) information about the Party or its Affiliates, or their
respective business, employees or customers, that is otherwise obtained by
another Party in connection with this Agreement, in each case, including: 
(A) information concerning business objectives and financial results;
(B) information regarding business systems, methods, processes, clients,
financing data, programs and products; (C) information unrelated to the Accounts
obtained by a Party in connection with this Agreement, including by accessing or
being present at the business location of another Party; and (D) proprietary
technical information, including source codes.

 

(b)                                 Exclusions.  The restrictions on disclosure
of Confidential Information under this Article X shall not apply to, with
respect to a Party, information that:  (i) is already rightfully known with no
restrictions on disclosure to such Party at the time it obtains Confidential
Information from another Party; (ii) is or becomes generally available to the
public other than as a result of disclosure in breach of this Agreement or any
other confidentiality obligations; (iii) is lawfully received on a
non-confidential basis from a third party authorized to disclose such
information without restriction and without breach of this Agreement; (iv) is
contained in, or is capable of being discovered through examination of publicly
available records or products; (v) is required to be disclosed by Requirements
of Law or by a self-regulatory body (provided, however, that the Party subject
to such Requirements of Law shall notify the other applicable Party of any such
use or requirement prior to disclosure of any Confidential Information obtained
from that Party in order to afford such Party an opportunity to seek a
protective order to prevent or limit disclosure of the Confidential Information
to third parties and shall disclose Confidential Information of the other Party
only to the extent required by such Requirements of Law); or (vi) is developed
by a Party without the use of any proprietary, non-public information provided
by either of the other Parties under this Agreement.  Nothing herein shall be
construed to permit the Receiving Party to disclose to any third party any
Confidential Information that the Receiving Party is required to keep
confidential under the GLBA and its implementing regulations, or other
applicable Requirements of Law or Operating Rules.

 

(c)                                  Permissible Tax Disclosures. 
Notwithstanding anything to the contrary in this Agreement or the Related
Agreements, each Party may disclose to any and all Persons, without limitation
of any kind, the tax treatment and tax structure of the transaction entered into
pursuant to this Agreement and the Related Agreements, and all materials of any
kind (including opinions or other tax analyses) that are provided to such
parties relating to such tax treatment and tax structure.  This authorization of
tax disclosure is retroactively effective to the commencement of the first
discussions among the parties regarding the transactions contemplated by this
Agreement and the Related Agreements.  For these purposes, “tax structure” is
limited to facts relevant to the U.S. federal and state income tax treatment of
the transactions entered into under this Agreement and the Related Agreements.

 

49

--------------------------------------------------------------------------------


 

(d)                                 Agreement Terms.  The terms and conditions
of this Agreement shall be deemed the Confidential Information of all of the
Parties.

 

(e)                                  Cardholder Nonpublic Personal Information. 
Cardholders’ Nonpublic Personal Information, as defined in the GLBA, is the
Confidential Information of Accounts Owner, regardless of any permissible use of
such Nonpublic Personal Information by either of the other Parties, but shall
become the Confidential Information of the party assuming ownership of the
Accounts upon termination or expiration of this Agreement or the party that
otherwise acquires such Accounts.

 

(f)                                    Intellectual Property.  The Intellectual
Property owned by each Party shall be the Confidential Information of such
Party.

 

(g)                                 Disclosure to SEC.  Without limiting the
generality of Section 10.01(b)(v), and notwithstanding Section 10.01(d), if CCRT
is required to file this Agreement with the United States Securities and
Exchange Commission (“SEC”) CCRT shall be permitted to do so; provided, however,
that CCRT shall use its reasonable best efforts to maintain confidentiality of
the Exhibits to this Agreement to the fullest extent permitted under the
rules and regulations of the SEC.

 

Section 10.02.                       Duties of Receiving Party.  A Party that
receives Confidential Information of another Party (“Receiving Party”), shall do
the following with respect to the Confidential Information of the other such
Party (“Disclosing Party”):  (i) keep the Confidential Information of the
Disclosing Party secure and confidential; (ii) treat all Confidential
Information of the Disclosing Party with the same degree of care as it accords
its own Confidential Information, but in no event less than a reasonable degree
of care; and (iii) implement and maintain commercially reasonable physical,
electronic, administrative and procedural security measures, including
commercially reasonable authentication, access controls, virus protection and
intrusion detection practices and procedures.

 

Section 10.03.                                               Use and Disclosure
of Confidential Information.

 

(a)                                  Each Receiving Party shall use and disclose
the Confidential Information of the Disclosing Party only for the purpose of
performing its obligations or enforcing its rights with respect to this
Agreement, and shall not accumulate in any way or make use of such Confidential
Information for any other purpose.

 

(b)                                 Each Receiving Party shall:  (i) limit
access to the Disclosing Party’s Confidential Information to those employees,
authorized agents, vendors, consultants and Service Providers who have a
reasonable need to access such Confidential Information in connection with this
Agreement; and (ii) except for a disclosure pursuant to Section 10.01(g),
 ensure that any Person with access to the Disclosing Party’s Confidential
Information agrees to be bound by the provisions of this Article X and maintains
the existence of this Agreement and the nature of their obligations hereunder
strictly confidential.

 

Section 10.04.                                               Unauthorized Use or
Disclosure of Confidential Information.  Each Receiving Party agrees that any
unauthorized use or disclosure of Confidential Information of the Disclosing
Party might cause immediate and irreparable harm to the Disclosing Party for

 

50

--------------------------------------------------------------------------------


 

which money damages might not constitute an adequate remedy.  In that event, the
Receiving Party agrees that injunctive relief may be warranted in addition to
any other remedies the Disclosing Party may have.  In addition, the Receiving
Party agrees promptly to advise the Disclosing Party by telephone and in writing
via facsimile of any security breach that may have compromised any Confidential
Information, of any unauthorized misappropriation, disclosure or use by any
Person of the Confidential Information of the Disclosing Party which may come to
its attention and to take all steps at its own expense reasonably requested by
the Disclosing Party to limit, stop or otherwise remedy such misappropriation,
disclosure or use.

 

Section 10.05.                                               Return or
Destruction of Confidential Information.  Upon the termination or expiration of
this Agreement, the Receiving Party shall comply with the Disclosing Party’s
reasonable instructions regarding the disposition of the Disclosing Party’s
Confidential Information, which may include return of any and all the Disclosing
Party’s Confidential Information (including any electronic or paper copies,
reproductions, extracts or summaries thereof); provided, however:  (i) the
Receiving Party in possession of tangible property containing the Disclosing
Party’s Confidential Information may retain one archived copy of such material,
subject to the terms of this Agreement, which may be used solely for regulatory
purposes and may not be used for any other purpose; (ii) the Receiving Party
shall have the right to continued use of Intellectual Property of the Disclosing
Party to the extent permitted in this Agreement; and (iii) the Receiving Party
shall be permitted to retain in accordance with the requirements of this
Article X, that portion of the Confidential Information required to be
maintained in accordance with Requirements of Law or the requirements of its
auditors.  Such compliance shall be certified in writing, including a statement
that no copies of Confidential Information have been kept, except as necessary
for compliance with applicable Requirements of Law or Operating Rules.

 

Section 10.06.                                               Cardholder Privacy.

 

(a)                                  GLBA Definitions and Applicability.  All
capitalized terms used in this Article X and not otherwise defined shall have
the meaning set forth in Title V of the GLBA and the implementing regulations. 
The Parties acknowledge that the GLBA governs each Party’s disclosure of
Nonpublic Personal Information about Cardholders or prior Cardholders.  The
Parties shall comply with the terms and provisions of the GLBA and other
applicable Requirements of Law and Operating Rules, including the provisions of
the GLBA regarding the re-use, sharing and re-disclosure of Nonpublic Personal
Information and the Safeguards Rule implementing Section 501(b) of the GLBA.

 

(b)                                 Privacy Protections.  The Parties each
represent that it has implemented a comprehensive written information security
program that includes administrative, technical and physical safeguards to
ensure the security and confidentiality of consumer information as provided in
Article XI.  Each Party shall have the right to request information on the
security program of the other Parties and shall have the right to review audit
reports generated by the other Parties’ independent auditors relating to the
other Party’s compliance with such security program and any data privacy
requirements and standards provided for in this Agreement.  No Party shall be
under any obligation to take any action, which, in its reasonable judgment,
would constitute a violation of the GLBA or other applicable Requirements of Law
and Operating Rules.  No Party shall take any action in connection with this
Agreement which another Party, in

 

51

--------------------------------------------------------------------------------


 

its reasonable judgment, believes would constitute a violation of the GLBA or
other applicable Requirements of Law or Operating Rules or such other Party’s
internal privacy policy issued in compliance with the GLBA.

 

[END OF ARTICLE X]

 

52

--------------------------------------------------------------------------------


 

ARTICLE XI
INFORMATION SECURITY

 

Section 11.01.                                               General Information
Security.  The Parties shall comply with the following guidelines, or as the
Parties may otherwise agree from time to time:

 

(a)                                  each Party shall implement and maintain an
information security plan that meets or exceeds industry standards and which
complies with the GLBA regulation guidelines for safeguarding customer
information;

 

(b)                                 CCRT and CAC each shall appoint one
(1) employee who is knowledgeable about information security matters
(“Information Security Officer”) to respond to Accounts Owner’s inquiries
regarding computer and information security; and

 

(c)                                  each Party shall test, on a reasonable
periodic basis, the implementation of its information security plan through the
use of network, system, and application vulnerability scanning tools and/or
penetration testing.

 

Section 11.02.                                               Network and
Communications Security.  Each Party shall deploy security controls in a
multi-layered approach, including intrusion detection and anti-virus systems. 
All security control layers shall log and notify any unusual activity
twenty-four (24) hours per day, three hundred sixty five (365) days a year. 
Administrators shall review logs regularly (at least monthly) and respond to
alerts within a reasonable amount of time.  Logs shall be archived onto a write
once/read only media for a reasonable amount of time and be accessible for
investigation purposes.

 

Section 11.03.                                               Infrastructure
Platforms, Services, and Operations Security.  As appropriate, each Party shall
ensure all infrastructure platforms, authentication mechanisms, and services
(operating systems, Web servers, database servers, firewalls, routers, etc.)
used in connection with Account information are configured and utilized
according to industry best practices.

 

Section 11.04.                                               Access
Restrictions.  Each Party shall restrict access to its systems used to fulfill
its obligations under this Agreement to those staff members with a job-related
need to access the system.  Each Party shall maintain appropriate mechanisms to
maintain access restrictions within its systems.

 

Section 11.05.                                               Physical Security. 
Each Party shall maintain all workstations, servers, and network equipment
(excluding mobile devices) used to fulfill its obligations under this Agreement
in secure facilities owned, operated, or contracted for by the Party.  Each
Party shall:

 

(a)                                  limit access to these secure facilities to
authorized staff members and permitted subcontractors with job-related needs;

 

(b)                                 monitor access to these secure facilities
through the use of security guards, surveillance cameras, authorized entry
systems, or similar methods capable of recording entry and exit information;

 

53

--------------------------------------------------------------------------------


 

(c)                                  maintain all backup and archival media
containing Account information under this Agreement consistent with industry
standard practices;

 

(d)                                 limit access to backup and archival media
storage areas and contents to authorized issuer staff members with job-related
needs;

 

(e)                                  perform and document appropriate criminal
background checks before personnel assignment and before access is granted to
Account information;

 

(f)                                    revoke access in the event of a
subsequent known criminal violation, excluding minor traffic violations;

 

(g)                                 dispose of Confidential Information and data
from any system or media no longer in use by using paper shredders, and CD/DVD
shredders, and industry standard magnetic disk destruction methods as
appropriate for the applicable medium; and

 

(h)                                 implement appropriate security measures and
safeguards with respect to mobile devices.

 

Section 11.06.                                               Malicious Code and
Virus Protection.  Each Party shall use the latest, commercially available virus
and malicious code detection and protection product(s) on all workstations and
servers (including mobile devices) used to provide services or fulfill
obligations under this Agreement.

 

Section 11.07.                                               Report Incidents. 
CCRT and CAC each shall report occurrences of any security incident, including
viruses and malicious code impacting services or obligations under this
Agreement to the other Parties within twenty-four (24) hours after discovery, or
as soon as permitted by applicable Requirements of Law and Operating Rules.

 

Section 11.08.                                               Business Continuity
and Recovery.  Each Party shall perform backups of all systems, applications,
and data used to provide services or fulfill obligations under this Agreement in
a manner consistent with the Business Continuity and Recovery Standards.

 

Section 11.09.                                               Corrective Action. 
Upon the occurrence of any security breach or incident that may cause or result
in a security breach, the Party primarily responsible for or experiencing such
event (which shall include any such breach caused by any third party service
provider or subcontractor of such Party) shall, as soon as possible and at its
sole expense, implement an action plan to prevent the continuation of such
security breach and to mitigate the effects of such security breach, including
(a) seeking to recover all personally identifiable data that has been disclosed,
lost or released in an unauthorized manner as a result of such security breach
and (b) provide notice of such security breach to Cardholders and other Persons
as required by all applicable Requirements of Law and Operating Rules.

 

Section 11.10.                                               Generally Accepted
Security Procedures.  Each Party shall, in addition to the other requirements
set forth herein, ensure that its security measures are consistent with industry
standard practices and with any generally accepted security procedures and
practices that may be developed or adopted.

 

54

--------------------------------------------------------------------------------


 

Section 11.11.                                               Audit Rights.  The
Parties shall grant each other reasonable and appropriate audit rights for the
purpose of verifying compliance with the security measures set forth herein.

 

Section 11.12.                                               Penalties and
Fines.  Without limiting any other indemnification obligations of the Parties
set forth herein, each Party recognizes and acknowledges that it shall be
responsible for any and all Losses related to or arising from any security
incident caused by such Party, and shall hold harmless and indemnify the other
Parties for any such Losses.

 

[END OF ARTICLE XI]

 

55

--------------------------------------------------------------------------------


 

ARTICLE XII
INSURANCE

 

Section 12.01.                                               CCRT Insurance. 
Throughout the Term of this Agreement, CCRT shall maintain at all times at its
own cost and expense:

 

(a)                                  Commercial General Liability Insurance, and
umbrella coverage, covering its premises, including bodily injury, property
damage, broad form contractual liability and independent contractors, with
primary limits of not less than twenty-five million dollars ($25,000,000.00).

 

(b)                                 Fidelity Insurance covering employee
dishonesty with respect to all aspects of the Program, in an amount not less
than ten million dollars ($10,000,000.00).

 

(c)                                  Workers’ Compensation Insurance as mandated
or allowed by the state in which the Program are being performed, including at
least five hundred thousand dollars ($500,000.00) coverage for Employer’s
Liability.

 

(d)                                 All Risk Property Insurance in an amount
adequate to cover the cost of replacement of all equipment, improvements, and
betterments CCRT is required to maintain pursuant to its obligations under
Section 7.02(h), in the event of loss or damage to the same.

 

(e)                                  Errors and Omissions Insurance in the
amount of at least five million dollars ($5,000,000.00).

 

(f)                                    Business Interruption and Extra Expense
Insurance in the amount of at least one million dollars ($1,000,000.00).

 

Section 12.02.                                               Policy Ratings. 
All policies of such insurance shall be written by a carrier or carriers rated
“A” or above by AM Best, shall contain a clause requiring the carrier to give
Accounts Owner at least thirty (30) days’ prior written notice of any material
change or cancellation of coverage for any reason.  Simultaneously with CCRT’s
execution of this Agreement, and thereafter upon written request, CCRT shall
deliver to Accounts Owner original Certificates of Insurance evidencing the
coverage required by this Article XII.

 

[END OF ARTICLE XII]

 

56

--------------------------------------------------------------------------------


 

ARTICLE XIII
EVENTS OF DEFAULT

 

Section 13.01.                                               Events of Default. 
Each of the following shall be an “Event of Default” hereunder with respect to
each Party:

 

(a)                                  Performance Default.  The occurrence of a
Performance Default.  A “Performance Default” shall mean a Party defaults in the
performance of any of its material duties or obligations under this Agreement,
other than with respect to a Receivables Purchase Payment Default and other than
with respect to any Non-Program Prohibition violation and fails to correct the
default to the reasonable satisfaction of the other non-defaulting Party, within
a thirty (30) day cure period commencing upon receipt of notice from the
non-defaulting party or, if, at the reasonable discretion of the non-defaulting
Party, such non-performance cannot be cured within thirty (30) days, such
additional time as deemed reasonable by the non-defaulting Party to cure such
default, but not more than an additional thirty (30) days, and so long as the
defaulting Party has notified the non-defaulting Party within the initial thirty
(30) day period and in sufficient detail of its plans to initiate substantive
steps to remedy the breach and diligently thereafter pursues the same to
completion within such additional thirty (30) day period.

 

(b)                                 Bankruptcy Event.  The Occurrence of a
Bankruptcy Event.  A “Bankruptcy Event” shall mean a Party files any petition in
bankruptcy or for reorganization or debt consolidation under the federal
bankruptcy laws or under any comparable law, or a Party makes an assignment of
its assets for the benefit of creditors, or upon the application of a Party for
the appointment of a receiver or trustee of its assets.

 

(c)                                  Receivables Purchase Payment Default.  The
occurrence of a Receivables Purchase Payment Default.  A “Receivables Purchase
Payment Default” shall mean the failure of a Receivables Purchaser, as
applicable, to pay the full Purchase Price due by such Receivables Purchaser as
specified by Accounts Owner for any day by 4:00 p.m. (Eastern time) that day
pursuant to Section 5.01 (or, if Accounts Owner was late in notifying
Receivables Purchaser of the Purchase Price due by such Receivables Purchaser,
by 4:00 p.m. (Eastern time) of the next Business Day following such Receivables
Purchaser’s receipt of notice from Accounts Owner of the Purchase Price due),
unless such failure is fully corrected by such Receivables Purchaser, in the
manner described below by 4:00 p.m. (Eastern time) of the third calendar day
thereafter (or on the first Business Day after such third calendar day if such
third calendar day is not a Business Day).  For purposes of this
Section 13.01(c), the failure to pay the Purchase Price due for any day shall be
considered “fully corrected” only when the applicable Receivables Purchaser 
shall have both (i) paid Accounts Owner by wire transfer of collected funds the
full Purchase Price due from such Receivables Purchaser as specified by Accounts
Owner for the first day the Purchase Price due was not paid in full and for each
day thereafter for which the Purchase Price due as specified by Accounts Owner
was not paid in full by the applicable Receivables Purchaser (“Past Due
Amounts”) and (ii) to the extent Accounts Owner shall have drawn on the Letter
of Credit to satisfy all or part of any of such Past Due Amounts, replenished
the Letter of Credit by the full amount drawn and caused Accounts Owner to be in
receipt of written notification from the Letter of Credit bank of such
replenishment, or alternatively, provided Accounts Owner written authority to
communicate with the bank issuing the Letter of Credit and like written
authority for said bank to disclose to Accounts Owner that the Letter of

 

57

--------------------------------------------------------------------------------


 

Credit has been replenished and the details associated therewith and the bank
confirms that the Letter of Credit has been replenished.

 

(d)                                 Pledge Default.  The occurrence of a Pledge
Default.  A “Pledge Default” shall mean (i) an “Event of Default” (as defined in
the Pledge and Security Agreement) shall have occurred or (ii) CCRT shall fail
to comply with its obligations under Section 4.02(c) of the Pledge and Security
Agreement.

 

[END OF ARTICLE XIII]

 

58

--------------------------------------------------------------------------------


 

ARTICLE XIV
TERM & TERMINATION

 

Section 14.01.                                               Term Periods.

 

(a)                                  Term.  The term of this Agreement shall
commence on the Effective Date and continue until the end of the Wind Down
Period (the “Term”).

 

(b)                                 Initial Term.  The “Initial Term” of this
Agreement shall commence on the Effective Date and continue until March 31,
2009.

 

(c)                                  Renewals.  This Agreement shall be extended
for renewal terms of two (2) years each (each such two (2) year period a
“Renewal Term”), unless one Party notifies the other Parties of its intent to
terminate this Agreement (“Termination Notice”) by giving written notice to the
other Parties (i) by October 31, 2008 with respect to a renewal following the
Initial Term, and (ii) thereafter, by October 31 of the calendar year prior to
the end of any applicable Renewal Term (or if such October 31st date is not a
Business Day, the next following Business Day).

 

Section 14.02.                                               General Termination
Rights.  Each Party, reserving all other remedies and rights hereunder, in whole
or in part, may terminate this Agreement:

 

(a)                                  immediately upon written notice to (i) the
other Parties by Accounts Owner upon the occurrence of a Bankruptcy Event by
CCRT or CAC or (ii) Accounts Owner by CCRT and CAC upon the occurrence of a
Bankruptcy Event by Accounts Owner;

 

(b)                                 upon ten (10) Business Days prior written
notice to (i) the other Parties by Accounts Owner upon the occurrence of a
Performance Default with respect to CCRT or CAC or (ii) Accounts Owner by CCRT
and CAC upon the occurrence of a Performance Default with respect to Accounts
Owner;

 

(c)                                  on or after the ninetieth (90) day
following the giving of notice by a Party to the other Parties that such
notice-giving Party’s performance is prevented or delayed by a Force Majeure
Event if the failure to perform has not been cured at the end of such ninety
(90) day period;

 

(d)                                 on or after the ninetieth (90) day following
the giving of notice by a Party to the other Parties that such notice-giving
Party’s performance is rendered (through no act or omission of such Party)
illegal or impermissible for that Party or its ultimate parent corporation due
to changes in Requirements of Law or Operating Rules applicable to the
terminating party or upon such earlier date as may be required to comply with
such change in Requirements of Law or Operating Rules; and

 

(e)                                  upon written notice to the other Parties by
CCRT pursuant to its termination right set forth in Section 3.08(c).

 

Section 14.03.                                               Accounts Owner
Termination Rights.  In addition to its rights under Section 14.02, Accounts
Owner, reserving all other remedies and rights hereunder, in whole or in part,
may terminate this Agreement:

 

59

--------------------------------------------------------------------------------


 

(a)                                  immediately upon written notice to CCRT and
CAC upon a Receivables Purchase Payment Default;

 

(b)                                 immediately upon written notice to CCRT and
CAC upon a Pledge Default;

 

(c)                                  immediately upon the occurrence of any
event specified in Section 4.13(f) giving Accounts Owner a termination right in
connection with a Non-Program Prohibition violation or a Non-Program Violation
Notice violation.

 

Section 14.04.                                               Ownership of a Bank
by CCRT.  If CCRT or its Affiliates receives approval to establish or obtain
control of any bank, thrift or industrial loan company, upon notice to Accounts
Owner, CCRT may terminate this Agreement and exercise its rights under
Section 14.06 to purchase all Accounts and Receivables then owned by Accounts
Owner or an Affiliate of Accounts Owner, for a total price equal to one hundred
percent (100%) of the Receivables then owed by Accounts Owner and any Affiliate
of Accounts Owner, with such sale to occur as expeditiously as possible on a
mutually agreed upon date.

 

Section 14.05.                                               Wind Down Period.

 

(a)                                  General Obligations.  The Parties agree
that there will be a one hundred and eighty (180) day period for winding down
the servicing and administration provided by CCRT pursuant to this Agreement and
converting the Accounts to an alternative credit card issuer or processor (the
“Wind Down Period”) that will commence upon the first to occur of the
following:  (i) the end of the Initial Term or any Renewal Term if a Termination
Notice has been issued in accordance with Section 14.01(c); or (ii) the earlier
termination or expiration of this Agreement pursuant to its terms.

 

(b)                                 Conversion Plan.  During the Wind Down
Period, the Parties shall use all commercially reasonable efforts to develop and
implement a plan to convert the Accounts to such alternative accounts owner or
credit card issuer or if applicable, CCRT.

 

(c)                                  Ongoing Obligations.  During the Wind Down
Period, the Parties shall continue to perform their obligations and shall remain
liable for the representations and warranties, covenants and indemnification
obligations under this Agreement and the Related Agreements.  Notwithstanding
the foregoing, Accounts Owner reserves the right to close any or all Accounts in
the event that Accounts Owner has terminated this Agreement due to a Receivables
Purchase Payment Default.

 

(d)                                 Reimbursement Obligations.  Receivables
Purchaser shall reimburse Accounts Owner for all costs reasonably incurred by
Accounts Owner in connection with the Program during the Wind Down Period.

 

(e)                                  Duties After Termination.  During the Wind
Down Period, in order to preserve the goodwill of Cardholders, the Parties shall
cooperate in order to ensure a smooth and orderly termination of their
relationship and a transition of Accounts.  In the event Accounts Owner
terminates this Agreement, Accounts Owner shall continue to fulfill all of its
obligations hereunder (which shall not include establishing any new Accounts)
during the Wind Down

 

60

--------------------------------------------------------------------------------


 

Period in order to allow CCRT to convert the Accounts to an alternative credit
card issuer or processor; provided, however, that (i) if the termination results
from a Receivables Purchase Payment Default, then Accounts Owner, effective
immediately upon such termination, may refuse to authorize any new charges on
Accounts and (ii) in the event of any other termination of this Agreement by
Accounts Owner, if during the Wind Down Period there occurs a Receivables
Purchase Payment Default, then effective immediately upon notice to CCRT,
Accounts Owner may refuse to authorize any new charges on Accounts.  Article XVI
shall be inapplicable to disputes relating to the matters referred to in the
proviso in the preceding sentence.  The Parties acknowledge that neither the
termination of this Agreement nor the termination of any Related Securitization
Agreement (under which specified Receivables are purchased by a Receivables
Purchaser from Accounts Owner in connection with securitizations or similar
transactions by a Receivables Purchaser) shall terminate the obligations of
Receivables Purchaser to purchase and pay for all Receivables pursuant to
Section 5.01.

 

Section 14.06.                                               CCRT Purchase of
Accounts.

 

(a)                                  Purchase and Put Rights.  Upon expiration
or termination of this Agreement (i) CCRT shall have the right, exercisable by
providing written notice to Accounts Owner no later than sixty (60) days after
notice of termination is provided by a Party hereunder, to purchase all of the
Accounts and all Receivables then owned by Accounts Owner or to arrange for said
purchase by a financial institution designated by CCRT and (ii) Accounts Owner
shall have the right, exercisable by providing written notice to CCRT, to cause
CCRT to purchase all of the Accounts and (to the extent not previously purchased
by CCRT or CAC) all of the Receivables as of the date of such purchase.  The
purchase price in the event of a purchase and sale under this
Section 14.06(a) shall be equal to one hundred percent (100%) of the Receivables
related to the Accounts then owned by Accounts Owner whether or not such
Accounts are charged-off on the date of purchase.

 

(b)                                 Books and Records.  Upon termination or
expiration of this Agreement, Accounts Owner shall transfer to CCRT all Books
and Records relating to the Accounts and Receivables and each Party shall return
all property belonging to the other Parties which is in its possession or
control at the time of termination and shall discontinue the use of and return
to the other Parties, or at the request of the other Parties destroy, all
written and printed materials bearing the other Parties’ name and logo.

 

(c)                                  Accounts Owner Purchase and Third Party
Sale Rights.  In the event CCRT defaults in its obligation to purchase the
Accounts pursuant to Section 14.06(a)(ii) and CCRT’s Letter of Credit becomes
exhausted, Accounts Owner (without limiting any other remedy it may have) may
elect to retain the Accounts, in which case Accounts Owner shall so notify CCRT
and may repurchase from CCRT its interest in any Receivables, for a total price
equal to one hundred percent (100%) of the Receivables owned by CCRT on the
purchase date, or the Parties may mutually agree to sell the Accounts and
Receivables to an unrelated purchaser, in which case any premium received on the
sale of the Accounts shall be payable in full to CCRT, less any fees due to
Accounts Owner under this Agreement and any reasonable and actually incurred
expenses incurred by Accounts Owner in connection with the sale of the Accounts.

 

61

--------------------------------------------------------------------------------


 

(d)                                 Segregation of Sold Accounts.  From and
after the date of the purchase by CCRT of the Accounts, Accounts Owner agrees to
(i) segregate, specially mark, and otherwise appropriately identify all Accounts
purchased by CCRT as belonging to CCRT and (ii) to execute and deliver to CCRT
such additional documents and instruments and to take such action, all without
further consideration, as CCRT shall reasonably request to effectuate the
giving, granting, bargaining, sale, conveyance, setting over, delivery,
transfer, confirmation and assignment provided for therein, including such
Uniform Commercial Code financing statement as may be requested by CCRT.  CCRT
agrees to reimburse Accounts Owner for those reasonable and customary outside
legal fees actually incurred related to the purchase if the purchase is by CCRT
or an Affiliate of CCRT.  CCRT agrees to reimburse Accounts Owner for those
reasonable and customary outside legal fees actually incurred relating to a
purchase by an entity that is not CCRT or an Affiliate of CCRT.

 

(e)                                  Further Assurances.  Accounts Owner shall
(i) give such further assurances to CCRT and shall execute, acknowledge and
deliver all such acknowledgments, assignments and other instruments and take
such further action as may be reasonably necessary and appropriate to
effectively vest in CCRT the full legal and equitable title to all Accounts and
Receivables purchased by CCRT and (ii) make reasonable efforts to assist CCRT in
the orderly transition of the operations being acquired by CCRT, including
sending to CCRT any payments on Accounts which may be received by Accounts Owner
after its purchase of Accounts.  Accounts Owner agrees to work with CCRT’s
personnel to assure a smooth transition of the Accounts and continuity of
operations with respect to the Accounts.

 

[END OF ARTICLE XIV]

 

62

--------------------------------------------------------------------------------


 

ARTICLE XV
INDEMNIFICATION; LIMITATIONS ON RECOURSE

 

Section 15.01.                                               CCRT and CAC
Indemnification Obligations

 

(a)                                  General Indemnification Obligations.  CCRT
and CAC, jointly and severally shall indemnify and hold harmless Accounts Owner
and its respective directors officers, employees, agents and affiliates and
permitted assigns from and against any all Losses arising out of (i) any failure
of CCRT or CAC to comply with any of the terms and conditions of this Agreement,
(ii) any inaccuracy of a representation or warranty made by CCRT or CAC herein,
or (iii)  any infringement or alleged infringement of any of the CompuCredit
Marks or CAC Marks, or the use thereof hereunder, on the rights of any third
party.

 

(b)                                 Additional Indemnification Obligations. 
Notwithstanding any provision in this Agreement or the Related Agreements to the
contrary, CCRT and CAC hereby jointly and severally agree to indemnify and hold
harmless Synovus, its Affiliates and each of their successors, assigns,
officers, directors, employees and agents (collectively, the “Indemnified
Accounts Owner Parties”), from and against any and all liabilities, losses,
claims, damages, judgments, awards, interest, penalties, punitive damages,
fines, amounts paid in settlement, costs and expenses of any kind, including
attorneys and expert witness fees, court costs and other expenses of litigation
(any such liability, loss, claim, damages, judgment, award, interest, penalty,
punitive damages, fine, amount paid in settlement, cost or expense, a “Covered
Loss”), arising directly or indirectly out of (i) any past, present or future
failure or alleged failure of any of the Materials, procedures or matters
referred to Section 4.02, heretofore or hereafter used in connection with the
Program, or otherwise in connection with the activities pursuant to or
contemplated by the Original Affinity Agreement, the Original Facilities
Agreement, and this Agreement, to comply with any applicable Requirements of Law
or Operating Rules, (excluding however, the Synovus Share which, to the extent
hereinafter set forth, Synovus shall itself bear) or (ii) the violation of any
Non-Program Prohibition.

 

Section 15.02.                                               Scope of Liability.

 

(a)                                  Joint and Several Liability.  Accounts
Owner, CCRT and CAC agree that CCRT and CAC shall be jointly and severally
liable for all obligations of CCRT, or CAC, or both, under this Agreement,
regardless of whether such obligations are referred to as the obligations of
CCRT or of CAC, or of both such corporations.  Notwithstanding any contrary
provision in this Agreement, CCRT and CAC shall have no indemnity obligations
pursuant to this Article XV to the extent that (i) any Covered Loss directly and
solely arises from Accounts Owner’s written direction to CCRT and CAC that CCRT
or CAC take, or refrain from taking, any action, (ii) CCRT or CAC notifies
Accounts Owner in writing within ten (10) Business Days from receipt of the
written direction from Accounts Owner that it believes that such direction
violates Requirements of Law or Operating Rules, and (iii) any liability for a
Covered Loss arises from the violation of the specific Requirements of Law or
Operating Rules cited by CCRT or CAC in its written objection to Accounts Owner.

 

63

--------------------------------------------------------------------------------


 

(b)                                 CCRT’s Liability Obligations.  CCRT’s
obligations under this Agreement shall:

 

(i)                                     be unlimited, (subject only to the
provisions hereof relating to the Synovus Share);

 

(ii)                                  apply irrespective of whether Accounts
Owner is held or alleged to have caused, committed, or been solely or
contributorily negligent or otherwise engaged in actions or omissions which
contributed to, the failure to comply;

 

(iii)                               survive the expiration or termination of
this Agreement and any Related Agreement and any other agreement to which any of
the Parties may be party;

 

(iv)                              be in addition to, and not in limitation of,
any other indemnities in favor of any of the Indemnified Accounts Owner Parties
and shall not be subject to any limitations, exclusions or defenses as may apply
to any such other indemnities in favor of any of the Indemnified Accounts Owner
Parties;

 

(v)                                 apply notwithstanding any representation,
warranty, indemnity or other agreement relating to compliance as may have been
given by Accounts Owner in any Related Agreement (including any Related
Securitization Agreement) to which Accounts Owner may be party and, to the
extent any such representation, warranty, indemnity or other agreement is given
effect, either in whole or in part such that Accounts Owner is held or alleged
to be liable with respect to any matter of noncompliance or alleged
noncompliance for which CCRT is obligated to provide indemnification under this
Agreement, the indemnification provided for in this Agreement shall take
precedence and shall apply such that CCRT shall indemnify and hold harmless
Synovus and the other Indemnified Accounts Owner Parties from and against (in
addition to other matters covered by this Agreement) any amounts for which
Accounts Owner is held or alleged to be liable under any such Accounts Owner
representation, warranty, indemnity or other agreement (irrespective of whether
such Accounts Owner representation, warranty, indemnity or other agreement is
construed to run in favor of CCRT, or either of their assigns, or any third
party beneficiary of any such Accounts Owner representation, warranty, indemnity
or other agreement, or any other Person); and

 

(vi)                              apply notwithstanding any review or approval
by Accounts Owner or its counsel of any such Materials, procedures or matters
involved in the failure or alleged failure to comply, unless (A) such liability
directly and solely arises from Accounts Owner’s written direction to CCRT and
CAC that CCRT or CAC take, or refrain from taking, any action, (ii) CCRT or CAC
notifies Accounts Owner in writing within ten (10) Business Days from receipt of
the written direction from Accounts Owner that it believes that such direction
violates Requirements of Law or Operating Rules, and (iii) such liability arises
from the violation of the specific Requirements of Law or Operating Rules cited
by CCRT or CAC in its written objection to Accounts Owner.

 

(c)                                  Synovus Share.  Synovus shall remain
responsible for an amount not to exceed two million dollars ($2,000,000.00) in
the aggregate (“Synovus Share”), of the total of amounts awarded or paid from
time to time to claimants under final judgments (excluding

 

64

--------------------------------------------------------------------------------


 

amounts awarded as counsel fees) and final settlements (excluding amounts
included for counsel fees) (each, a “Net Final Judgment” and “Net Final
Settlement,” respectively) which would otherwise be the subject of CCRT’s
indemnification obligations to the Indemnified Accounts Owner Parties pursuant
to Section 15.01(b).  The Synovus Share shall be ten percent (10%) of each Net
Final Judgment and Net Final Settlement from time to time indemnified by CCRT
pursuant to this Agreement; provided, however, that the Synovus Share shall be
limited to a cumulative total of two million dollars ($2,000,000.00) in the
aggregate for all judgments and settlements as may occur from time to time over
the life of this indemnity; and, provided, further, that the Synovus Share shall
not apply with respect to any of CCRT’s indemnification obligation arising out
of or relating to any violation of any Non-Program Prohibition.

 

(d)                                 Prompt Payment.  Amounts owing by CCRT under
this Agreement shall be paid promptly upon written demand for indemnification
containing in reasonable detail the facts giving rise to such liability.

 

(e)                                  Defense Costs.  All defense costs in
connection with any matter to which the indemnification of this Agreement
relates, including counsel fees and expenses, shall be borne entirely by CCRT. 
Defense counsel shall be selected by mutual agreement of Synovus and CCRT, and
shall have an attorney-client relationship to both Synovus and CCRT.  Synovus
retains the right to employ separate counsel of its own, at Synovus’ expense,
who shall be entitled to participate in such defense.

 

(f)                                    Severability.  If any portion of the
indemnification provided for herein is held void or unenforceable for reasons of
public policy or otherwise, then the remaining portion thereof shall be
construed as severable from the void portion and shall be given the maximum
effect  possible.

 

(g)                                 Synovus Covered Loss.  The Parties
recognize, acknowledge, and agree that, for purposes of this Agreement, a
Covered Loss of Accounts Owner shall be deemed a Covered Loss, in like amount,
of Synovus, for which Synovus shall be entitled to indemnification in accordance
with this Agreement, irrespective of whether the indemnification hereunder of
Accounts Owner in respect of such Covered Loss is for any reason held to be void
or unenforceable against CCRT in whole or in part; provided, however, that CCRT
shall not be obligated to indemnify both Accounts Owner and Synovus in respect
of the same Covered Loss.

 

(h)                                 Obligation Absolute.  The obligations of
CCRT under this Section 15.02 are absolute, irrevocable and unconditional under
any and all circumstances.  CCRT irrevocably and unconditionally agrees, to the
fullest extent permitted by law, to waive any defense or setoff to its
obligations hereunder.

 

Section 15.03.                                               Accounts Owner’s
Indemnification Obligations.  Except to the extent of: (a) any Losses which
arise from the direct acts or omissions of CCRT or CAC, (b) any Covered Losses
under Section 15.01(b) and (c) any CCRT liability obligations under
Section 15.02(b), Accounts Owner shall be liable to and shall indemnify and hold
harmless CCRT and CAC and their respective officers, directors, employees,
agents and Affiliates, from and against any Losses arising out of (i) the
failure of Accounts Owner to comply with any of the terms and conditions of this
Agreement, (ii) the inaccuracy of any representation or warranty

 

65

--------------------------------------------------------------------------------


 

made by Accounts Owner herein, (iii) any infringement or alleged infringement of
any of the CB&T Marks, or the use thereof hereunder, on the rights of any third
party, or (iv) any losses resulting from a failure of Accounts Owner to comply,
in respect of its obligations in connection with the Program hereunder, with any
applicable Requirements of Law and Operating Rules whether immaterial or
material, regardless of whether such failure to comply would constitute a breach
of a representation, warranty or covenant of Accounts Owner hereunder.

 

Section 15.04.                                               Indemnification
Procedures.

 

(a)                                  Notice of Claims.  The Parties agree that
in case any claim is made or any suit or action is commenced by any party that
is not a party to this Agreement or an Affiliate thereof with respect to Losses
that may give rise to a right of indemnification (a “Third Party Claim”), or any
knowledge is received of a state of facts which, if not corrected, may give rise
to a right of indemnification, for such party hereunder (“Indemnified Party”)
from the other party (“Indemnifying Party”), the Indemnified Party shall give
notice to the Indemnifying Party as promptly as practicable after the receipt by
the Indemnified Party of notice or knowledge of such claim, suit, action or
state of facts.  Notice to the Indemnifying Party under the preceding sentence
shall be given no later than fifteen (15) days after receipt by the Indemnified
Party of service of process in the event a suit or action has commenced or
thirty (30) days under all other circumstances.  The failure to give prompt
notice shall not relieve an Indemnifying Party of its obligation to indemnify
except to the extent the Indemnifying Party is prejudiced by such failure.  Such
notice shall describe in reasonable detail the issue that has or may result in
indemnification pursuant to Section 15.01 or 15.03.  The Indemnified Party shall
(i) provide to the Indemnifying Party copies of all notices and documents
(including court papers) received by the Indemnified Party relating to any Third
Party Claim that are not separately addressed to the Indemnifying Party and
(ii) make available to the Indemnifying Party and its counsel and accountants at
reasonable times and for reasonable periods, during normal business hours, all
Books and Records of the Indemnified Party relating to any Third Party Claim or
other claim for indemnification, and each Party shall render to the other such
assistance as it may reasonably require of the other Parties in order to insure
prompt and adequate defense of any suit, claim or proceeding based upon a state
of facts which may give rise to a right of indemnification hereunder.

 

(b)                                 Right to Defend.  The Indemnifying Party
shall have the right to defend, compromise and settle any Third Party Claim in
the name of the Indemnified Party to the extent that the Indemnifying Party may
be liable to the Indemnified Party in connection therewith.  The Indemnifying
Party shall notify the Indemnified Party within ten (10) Business Days of having
received written notice pursuant to this Section 15.04 of the Third Party Claim
whether the Indemnifying Party elects to assume the defense of any such Third
Party Claim and employ counsel; provided; however, that the Indemnified Party
does not object to such counsel in a reasonable exercise of its discretion.  The
Indemnified Party shall have the right to employ its own counsel if the
Indemnifying Party so elects to assume such defense, but the fees and expenses
of such counsel shall be at the Indemnified Party’s expense, unless (i) the
employment of such counsel shall have been authorized in writing by the
Indemnifying Party, (ii) the Indemnifying Party shall not have employed counsel
to take charge of the defense of such action prior to or promptly after electing
to assume the defense thereof, or (iii) in the reasonable judgment of counsel to
the Indemnified Party, as evidenced in writing, there is a reasonable basis

 

66

--------------------------------------------------------------------------------


 

for a possible conflict of interest between the Indemnified Party and the
Indemnifying Party or there are defenses available to the Indemnified Party
which are different from or additional to those available to the Indemnifying
Party (in which case the Indemnifying Party shall not have the right to direct
the defense of such action on behalf of the Indemnified Party), in any of which
events said reasonable fees and expenses shall be borne by the Indemnifying
Party.

 

(c)                                  Settlement of Claims.  The Indemnified
Party may at any time notify the Indemnifying Party of its intention to settle
or compromise any claim, suit or action against the Indemnified Party (without
the consent of the Indemnifying Party) in respect of which indemnification
payments may be sought from the Indemnifying Party hereunder; provided, however,
that the Indemnifying Party shall have no liability in respect of such settled
or compromised claim, suit or action; and provided further, that the
Indemnifying Party shall not compromise or settle any claim, suit or proceeding
which seeks any non-monetary relief without the consent of the Indemnified
Party, which consent shall not be unreasonably withheld.  Except to the extent
provided in the preceding sentence, the Indemnified Party may not settle or
compromise any claim, suit or action against the Indemnified Party without the
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld.

 

Section 15.05.                                               Subrogation.  The
Indemnifying Party shall be subrogated to any claims or rights of the
Indemnified Party as against any other Persons with respect to any amount paid
by the Indemnifying Party under this Article XV. The Indemnified Party shall
cooperate with the Indemnifying Party, at the Indemnifying Party’s expense, in
the assertion by the Indemnifying Party of any such claim against such other
Persons.

 

[END OF ARTICLE XV]

 

67

--------------------------------------------------------------------------------


 

ARTICLE XVI
DISPUTE RESOLUTION

 

Section 16.01.                                               Dispute
Resolution.  The Parties agree that it is their desire to use their best efforts
to resolve amicably any and all disputes or disagreements that may arise between
them with respect to the interpretation of any provision of this Agreement or
with respect to the performance by the parties under this Agreement, in order to
avoid an early termination of this Agreement.  Toward that end, the Parties
agree that in the event any dispute or disagreement arises that cannot be
resolved at the operating level by the employees of each Party having direct
responsibility for the performance or operating function in question, each of
Accounts Owner and CCRT shall promptly appoint a designated officer to meet for
the purpose of endeavoring to resolve such dispute or negotiate an adjustment to
such provision.  Subject to Section 16.02, any disputes that, if not resolved,
may lead to an allegation by one party that an Event of Default has occurred by
the other Party shall be referred to the Chief Financial Officer of Accounts
Owner and the Chief Financial Officer of CCRT, who shall confer and diligently
attempt to find reasonable methods of correcting the condition giving rise to
the anticipated Event of Default or other dispute.  No legal proceedings for the
resolution of any such dispute may be commenced or notice of termination of this
Agreement may be served until such Chief Financial Officers have so conferred,
and until either Accounts Owner or CCRT concludes, in good faith, that amicable
resolution through continued negotiation of the matter at issue does not appear
likely and the disputing Party provides written notice of same to the other
Parties.

 

Section 16.02.                                               Exclusions.  The
provisions of Section 16.01 shall not apply with respect to:

 

(a)                                  any Event of Default other than a
Performance Default;

 

(b)                                 any matter within the scope of Section 3.08
relating to Regulatory Criticism;

 

(c)                                  any matter within the scope of Section 4.07
relating to remedies for failures to meet Service Level Standards;

 

(d)                                 any event set forth in Section 14.05(e) with
respect to certain matters occurring during the Wind Down Period; and

 

(e)                                  any matter within the scope of Section 4.13
relating to any Non-Program Prohibition or Non-Program Violation Notice
violation.

 

[END OF ARTICLE XVI]

 

68

--------------------------------------------------------------------------------


 

ARTICLE XVII
MISCELLANEOUS

 

Section 17.01.                                               Entire Agreement. 
This Agreement, together with the Exhibits and Schedules constitutes the entire
agreement by the Parties and supersedes any other agreement, whether written or
oral, that may have been made or entered into between or among the Parties
relating to the matters contemplated hereby.

 

Section 17.02.                                               Amendments and
Waivers.  This Agreement may be amended, amended and restated, modified,
superseded, or canceled, and any of the terms, representations, warranties or
covenants hereof may be waived, only by written instrument executed by each of
the Parties or, in the case of a waiver, by the Party waiving compliance.  In
the course of the planning and coordination of this Agreement, written documents
have been exchanged between the parties.  Such written documents shall not be
deemed to amend or supplement this Agreement.  The failure of any Party at any
time or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same.  No waiver by any Party of
any condition or of any breach of any term, representation, warranty or covenant
under this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any other condition or of any breach of any other term, representation,
warranty or covenant under this Agreement.

 

Section 17.03.                                               Assignment.  This
Agreement and the rights and obligations created under it shall be binding upon
and inure solely to the benefit of the Parties and theirs respective successors
and assigns, and no other Person shall acquire or have any right under or by
virtue of this Agreement.  Except as otherwise provided herein, this Agreement
shall not be assigned by a Party, except to a wholly-owning parent or to a
wholly-owned subsidiary of such assigning Party’s wholly-owning parent without
the written consent of the other Parties, which consent shall not unreasonably
be withheld or delayed, and any such permitted assignment shall terminate when
such assignee is no longer a wholly-owning parent of such party or a
wholly-owned subsidiary of such Party’s wholly-owning Parent.  Notwithstanding
any contrary provision in this Agreement, nothing contained herein shall
restrict any assignment rights a Receivables Purchaser may have under any
Related Securitization Agreement.

 

Section 17.04.                                               Governing Law. 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF GEORGIA  WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.

 

Section 17.05.                                               Notices.  All
demands, notices, requests and approvals required by this Agreement shall (a) be
in writing, (b) be addressed to the Parties as indicated below unless notified
in writing of a change in address, and (c) be deemed to have been duly given
either when personally delivered or, if sent by mail, in which event it shall be
sent postage prepaid, upon delivery thereof, or, if sent by telegraph, telex,
facsimile (with oral confirmation of receipt), electronic mail, or nationally
recognized overnight delivery, upon delivery thereof.  The addresses of the
parties are as follows:

 

69

--------------------------------------------------------------------------------


 

If to Accounts Owner:

 

Columbus Bank and Trust Company

 

 

1148 Broadway

 

 

Columbus, Georgia 31901

 

 

Attn: James R. Farrar, Risk Management

 

 

Fax Number: (706) 649-2001

 

 

 

With a copy (which copy shall

 

 

not constitute notice) to:

 

Synovus Financial Corp.

 

 

Synovus Centre

 

 

1111 Bay Avenue, Suite 501

 

 

Columbus, GA 31909

 

 

Attn: Michael D. Smith

 

 

Fax Number: (706) 649-1957

 

 

 

If to CCRT:

 

CompuCredit Corporation

 

 

245 Perimeter Center Parkway Center Drive

 

 

Suite 600

 

 

Atlanta, GA 30346

 

 

Attn: General Counsel

 

 

Fax Number: (770) 206-6187

 

 

 

If to CAC:

 

CompuCredit Acquisition Corporation

 

 

101 Convention Center Drive

 

 

Suite 850-15B

 

 

Las Vegas, NV 89109

 

 

Attn: Chief Financial Officer

 

 

Fax Number: (702) 598-3651

 

Section 17.06.                                               Severability.  If
any  provision of this Agreement or portion thereof is held invalid, illegal,
void or unenforceable by reason of any Requirements of Law or public policy, all
other provisions of this Agreement shall nevertheless remain in full force and
effect.

 

Section 17.07.                                               Relationship of the
Parties.  The Parties agree that in performing their responsibilities pursuant
to this Agreement they are in the position of independent contractors.  This
Agreement is not intended to create, nor does it create and shall not be
construed to create, a relationship of partners or joint venturers or any
association for profit between and among Accounts Owner, CCRT, and CAC.

 

Section 17.08.                                               Press Releases and
Inquiries.  Except as may be required by Requirements of Law, Operating Rules or
any stock exchange, none of Accounts Owner, CCRT, or CAC, nor their respective
parents or Affiliates, shall issue a press release or make public announcement
or any disclosure to any third party related to the terms of this Agreement
without the prior consent of the other Parties, which consent shall not be
unreasonably withheld or delayed.  Upon receipt of any press inquiry (including
any inquiry that may reasonably be expected to be posted on any Website “blog”)
concerning the Program or role of the Parties in the Program, the Party
receiving such inquiry shall promptly notify the other Parties and, to the
extent practicable, consult with the other parties prior to providing any
response to such inquiry.

 

70

--------------------------------------------------------------------------------


 

Section 17.09.                                               Requirements of
Law.  Nothing in this Agreement shall be construed as requiring the Parties to
take any action or omit to take any action in violation of any Requirements of
Law, including Title V of the GLBA and its implementing regulations, or any
Cardholder Agreements.

 

Section 17.10.                                               Construction.  Each
Party acknowledges that: (a) it has read this Agreement; (b) it has been
represented in the preparation, negotiation and execution of this Agreement by
legal counsel of its own choice or has voluntarily declined to seek such
counsel; and (c) it understands the terms and consequences of this Agreement and
is fully aware of the legal and binding effect of this Agreement.

 

Section 17.11.                                               Survival.  The
provisions of Sections 4.02, 8.01(a), 8.01(f), 14.05(e) and Articles I; VII; X;
XV; and XVII shall survive the termination or expiration of this Agreement.

 

Section 17.12.                                               Counterparts.  This
Agreement may be executed in multiple counterparts, each of which shall be
deemed an original for all purposes and all of which shall be deemed,
collectively, one agreement, but in making proof hereof it shall not be
necessary to exhibit more than one.

 

[END OF ARTICLE XVII]

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Accounts Owner, CCRT and CAC have caused this Accounts
Ownership and Administration Agreement to be duly executed by their respective
officers as of the day and year first above written.

 

 

COLUMBUS BANK AND TRUST COMPANY

 

By:

/s/ James R. Farrar

 

 

Name:  James R. Farar

 

Title:  SVP, Secretary

 

 

COMPUCREDIT CORPORATION

 

By:

/s/ Richard W. Gilbert

 

 

Name:  Richard W. Gilbert

 

Title:  Chief Operating Officer

 

 

COMPUCREDIT ACQUISITION CORPORATION

 

By:

/s/ Joshua C. Miller

 

 

Name:  Joshua C. Miller

 

Title:  Assistant Secretary

 

 

 

SYNOVUS FINANCIAL CORP.,

Solely for purposes of Section 15.02(c), Section 15.02(e),

Section 15.02(g) and Section 15.02(h)

 

 

By:

/s/ Mark G. Holladay

 

Name:  Mark G. Holladay

Title:  EVP, Chief Credit Officer

 

72

--------------------------------------------------------------------------------


 

AMENDED AFFINITY AGREEMENT EXHIBITS

 

A.                                   Related Securitization Agreements

 

B.                                     Compliance Plan

 

C.                                     Credit Criteria

 

D.                                    Service Level Standards; Remediation
Level; Termination Level

 

E.                                      Business Continuity and Recovery
Standards

 

F.                                      Form of Letter of Credit

 

G.                                     CB&T Marks

 

H.                                    Program Related Fees

 

I.                                         Debt Waiver Program Terms and States

 

J.                                        CCRT Authorization Letter

 

K.                                    Originated Accounts

 

73

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

PAGE

 

 

 

 

ARTICLE I

DEFINITIONS

3

Section 1.01.

 

Definitions

3

Section 1.02.

 

Rules of Construction

9

 

 

 

 

ARTICLE II

RESTATEMENT OF ORIGINAL AFFINITY AGREEMENT AND CONTINUATION OF RELATED
SECURITIZATION AGREEMENTS

11

Section 2.01.

 

Restated Affinity Agreement

11

Section 2.02.

 

Termination of Original Facilities Agreement

11

Section 2.03.

 

Certain Agreements not Affected

11

Section 2.04.

 

Related Securitization Agreement

11

Section 2.05.

 

No Separate Accounts

11

 

 

 

 

ARTICLE III

ACCOUNTS OWNER RIGHTS & OBLIGATIONS

12

Section 3.01.

 

Issuance of Cards; Maintenance of Accounts

12

Section 3.02.

 

Cardholder Approval.

12

(a)

Applications

12

(b)

Acceptance

12

Section 3.03.

 

Establishment of Accounts

12

Section 3.04.

 

Account Terms and Credit Criteria

12

(a)

Cardholder Agreements

12

(b)

Credit Criteria Changes

12

Section 3.05.

 

Right to Approve all Materials

13

Section 3.06.

 

Credit Card Association Membership

13

Section 3.07.

 

Ownership of Account Relations

13

Section 3.08.

 

Regulatory Criticism

14

(a)

Receipt of Criticism

14

(b)

Consultation; Accounts Owner Corrective Action

14

(c)

Time Constraints; CCRT Termination Right

14

(d)

Good Faith Obligation

15

Section 3.09.

 

Compliance Plan

15

Section 3.10.

 

GLBA Compliance

15

Section 3.11.

 

Compliance Officer

15

 

1

--------------------------------------------------------------------------------


 

Section 3.12.

 

Compliance Counsel

16

Section 3.13.

 

Non-exclusive Arrangement

16

Section 3.14.

 

Charged-Off Accounts

16

Section 3.15.

 

[Reserved]

17

Section 3.16.

 

Debt Waiver Program Offering

17

(a)

Establishment of Debt Waiver Program

17

(b)

Administrator

17

Section 3.17.

 

Transfer of Accounts to a Third Party

18

Section 3.18.

 

Credit Card Association Compliance

18

 

 

 

 

ARTICLE IV

CCRT RIGHTS & OBLIGATIONS

19

Section 4.01.

 

Solicitation of New Accounts

19

Section 4.02.

 

Compliance with Applicable Requirements of Law

19

(a)

CCRT Compliance

19

(b)

Survival of Obligations

20

Section 4.03.

 

Compliance Plan

20

Section 4.04.

 

Settlement and Status Reports

20

Section 4.05.

 

Service Level Standards

20

(a)

Service Level Standards

20

(b)

Changes to Service Level Standards

20

(c)

Notice of Non-Conformance

21

(d)

Monthly Service Level Standards Reports

21

Section 4.06.

 

Customer Experience

21

Section 4.07.

 

Action Plan and Dispute Resolution.

21

(a)

Formal Action Plan

21

(b)

Resolution Period

22

(c)

Compliance Fee Payment

22

(d)

Arbitration

22

(e)

Remedies Cumulative

22

Section 4.08.

 

Website Linkage Approval

23

Section 4.09.

 

CCRT Business Plans

23

 

2

--------------------------------------------------------------------------------


 

Section 4.10.

 

Business Continuity and Recovery Standards

23

Section 4.11.

 

Inspections

23

Section 4.12.

 

Removal of Services.

23

(a)

Removed Service

23

(b)

Transition of Services

24

Section 4.13.

 

Non-Program Prohibitions

24

(a)

General Prohibition

24

(b)

Notice Requirements

26

(c)

Liquidated Damages for Violation of Non-Program Prohibitions

27

(d)

Prohibiting New Accounts and Offers

28

(e)

Accounts Owner Corrective Action

28

(f)

Termination of Agreement

28

(g)

Intentional Violations

29

(h)

Liquidated Damages Payment and Letter of Credit Draw

29

(i)

Acknowledgement of Reasonableness of Liquidated Damages

29

(j)

Remedies Cumulative

29

(k)

Equitable Relief

29

Section 4.14.

 

Subcontracting and Access Rights

30

(a)

Subcontracting

30

(b)

Accounts Owner Information Rights

30

(c)

Accounts Owner Step In Rights

30

Section 4.15.

 

Credit Card Association Compliance

30

 

 

 

 

ARTICLE V

RECEIVABLES PURCHASER RIGHTS & OBLIGATIONS

31

Section 5.01.

 

Receivables Purchaser Obligations.

31

(a)

Purchase of Receivables.

31

(b)

Settlement Procedures.

31

(c)

Dispute and Letter of Credit Draw

32

(d)

Account Ownership

33

(e)

Additional Documentation

33

(f)

Full Purchase Price

33

 

3

--------------------------------------------------------------------------------


 

Section 5.02.

 

Regulatory Inspections

34

 

 

 

 

ARTICLE VI

FINANCIAL PROVISIONS

35

Section 6.01.

 

Deposit

35

Section 6.02.

 

Letter of Credit

35

Section 6.03.

 

Debt Waiver Program Fee

35

Section 6.04.

 

Other Fees

35

Section 6.05.

 

Interest on Late Payments

35

Section 6.06.

 

Payments After Termination

35

Section 6.07.

 

Non-Credit Revenue on Accounts.

36

(a)

Benefits

36

(b)

Solicitation

36

(c)

Inserts

36

(d)

Income

36

Section 6.08.

 

Rebates and Fees

36

Section 6.09.

 

State Tax Assessments

36

 

 

 

 

ARTICLE VII

REPRESENTATIONS & WARRANTIES

37

Section 7.01.

 

Representations and Warranties of Accounts Owner

37

(a)

Organization

37

(b)

FDIC Membership

37

(c)

Capacity; Authority; Validity

37

(d)

Conflicts; Defaults

37

(e)

Consents

37

(f)

Litigation

38

(g)

Insolvency

38

(h)

Compliance with Laws and Operating Rules

38

(i)

Accuracy of Representations and Warranties

38

Section 7.02.

 

Representations and Warranties of CCRT

38

(a)

Organization

38

(b)

Capacity; Authority; Validity

38

(c)

Conflicts; Defaults

39

 

4

--------------------------------------------------------------------------------


 

(d)

Consents

39

(e)

Litigation

39

(f)

Compliance with Laws and Operating Rules

40

(g)

Maintenance of Accounts

40

(h)

Business Continuity and Recovery Standards

40

(i)

CompuCredit Marks

40

(j)

Accuracy of Representations and Warranties

40

Section 7.03.

 

Representations and Warranties of CAC

40

(a)

Organization

40

(b)

Capacity, Authority, Validity

40

(c)

Conflicts; Defaults

40

(d)

Consents

41

(e)

Litigation

41

(f)

Compliance with Laws and Operating Rules

41

(g)

Maintenance of Accounts

41

(h)

Accuracy of Representations and Warranties

41

 

 

 

 

ARTICLE VIII

COVENANTS

42

Section 8.01.

 

Mutual Covenants and Agreements

42

(a)

Cooperation

42

(b)

Other Required Information

42

(c)

Miscellaneous Agreements

42

(d)

Preserve Accuracy of Representations and Warranties

42

(e)

Notice of Material Developments

42

(f)

Recordkeeping

43

Section 8.02.

 

Covenants of Accounts Owner

43

(a)

Corporate Existence, Etc

43

(b)

Preservation of Accounts

43

(c)

Sale of Accounts

43

(d)

Adverse Action

43

(e)

Credit Criteria

44

 

5

--------------------------------------------------------------------------------


 

(f)

Insolvency

44

(g)

Official Records

44

(h)

Obligations

44

(i)

Other rights of CCRT

44

(j)

Compliance with Law

44

Section 8.03.

 

Covenants of CCRT

44

(a)

Obligations

44

(b)

Compliance with Law

44

(c)

Other Rights of Accounts Owner

45

Section 8.04.

 

Covenants of CAC

45

(a)

Obligations

45

(b)

Compliance with Law

45

(c)

Other Rights of Accounts Owner

45

 

 

 

 

ARTICLE IX

INTELLECTUAL PROPERTY

46

Section 9.01.

 

Use of Accounts Owner’s Name and Trademarks

46

(a)

Accounts Owner License Grant

46

(b)

Rights Reserved by Accounts Owner

46

Section 9.02.

 

Use of CCRT’s Name and Trademarks

46

(a)

CCRT License Grant

46

(b)

Rights Reserved by CCRT

46

 

 

 

 

ARTICLE X

CONFIDENTIALITY

48

Section 10.01.

 

General Confidentiality

48

(a)

Confidential Information

48

(b)

Exclusions

48

(c)

Permissible Tax Disclosures

48

(d)

Agreement Terms

49

(e)

Cardholder Nonpublic Personal Information

49

(f)

Intellectual Property

49

(g)

Disclosure to SEC

49

Section 10.02.

 

Duties of Receiving Party

49

 

6

--------------------------------------------------------------------------------


 

Section 10.03.

 

Use and Disclosure of Confidential Information

49

Section 10.04.

 

Unauthorized Use or Disclosure of Confidential Information

49

Section 10.05.

 

Return or Destruction of Confidential Information

50

Section 10.06.

 

Cardholder Privacy

50

(a)

GLBA Definitions and Applicability

50

(b)

Privacy Protections

50

 

 

 

 

ARTICLE XI

INFORMATION SECURITY

52

Section 11.01.

 

General Information Security

52

Section 11.02.

 

Network and Communications Security

52

Section 11.03.

 

Infrastructure Platforms, Services, and Operations Security

52

Section 11.04.

 

Access Restrictions

52

Section 11.05.

 

Physical Security

52

Section 11.06.

 

Malicious Code and Virus Protection

53

Section 11.07.

 

Report Incidents

53

Section 11.08.

 

Business Continuity and Recovery

53

Section 11.09.

 

Corrective Action

53

Section 11.10.

 

Generally Accepted Security Procedures

53

Section 11.11.

 

Audit Rights

53

Section 11.12.

 

Penalties and Fines

54

 

 

 

 

ARTICLE XII

INSURANCE

55

Section 12.01.

 

CCRT Insurance

55

Section 12.02.

 

Policy Ratings

55

 

 

 

 

ARTICLE XIII

EVENTS OF DEFAULT

56

Section 13.01.

 

Events of Default

56

(a)

Performance Default

56

(b)

Bankruptcy Event

56

(c)

Receivables Purchase Payment Default

56

(d)

Pledge Default

57

 

 

 

 

ARTICLE XIV

TERM & TERMINATION

58

Section 14.01.

 

Term Periods

58

 

7

--------------------------------------------------------------------------------


 

(a)

Term

58

(b)

Initial Term

58

(c)

Renewals

58

Section 14.02.

 

General Termination Rights

58

Section 14.03.

 

Accounts Owner Termination Rights

58

Section 14.04.

 

Ownership of a Bank by CCRT

59

Section 14.05.

 

Wind Down Period

59

(a)

General Obligations

59

(b)

Conversion Plan

59

(c)

Ongoing Obligations

59

(d)

Reimbursement Obligations

59

(e)

Duties After Termination

59

Section 14.06.

 

CCRT Purchase of Accounts.

60

(a)

Purchase and Put Rights

60

(b)

Books and Records

60

(c)

Accounts Owner Purchase and Third Party Sale Rights

60

(d)

Segregation of Sold Accounts

61

(e)

Further Assurances

61

 

 

 

 

ARTICLE XV

INDEMNIFICATION; LIMITATIONS ON RECOURSE

62

Section 15.01.

 

CCRT and CAC Indemnification Obligations

62

(a)

General Indemnification Obligations

62

(b)

Additional Indemnification Obligations

62

Section 15.02.

 

Scope of Liability

62

(a)

Joint and Several Liability

62

(b)

CCRT’s Liability Obligations

63

(c)

Synovus Share

63

(d)

Prompt Payment

64

(e)

Defense Costs

64

(f)

Severability

64

(g)

Synovus Covered Loss

64

 

8

--------------------------------------------------------------------------------


 

(h)

Obligation Absolute

64

Section 15.03.

 

Accounts Owner’s Indemnification Obligations

64

Section 15.04.

 

Indemnification Procedures

65

(a)

Notice of Claims

65

(b)

Right to Defend

65

(c)

Settlement of Claims

66

Section 15.05.

 

Subrogation

66

 

 

 

 

ARTICLE XVI

DISPUTE RESOLUTION

67

Section 16.01.

 

Dispute Resolution

67

Section 16.02.

 

Exclusions

67

 

 

 

 

ARTICLE XVII

MISCELLANEOUS

68

Section 17.01.

 

Entire Agreement

68

Section 17.02.

 

Amendments and Waivers

68

Section 17.03.

 

Assignment

68

Section 17.04.

 

Governing Law

68

Section 17.05.

 

Notices

68

Section 17.06.

 

Severability

69

Section 17.07.

 

Relationship of the Parties

69

Section 17.08.

 

Press Releases and Inquiries

69

Section 17.09.

 

Requirements of Law

70

Section 17.10.

 

Construction

70

Section 17.11.

 

Survival

70

Section 17.12.

 

Counterparts

70

 

9

--------------------------------------------------------------------------------